

EXHIBIT 10.6




SUBCONTRACT PENDING NOVATION AND CONSENT
(PARENT TO SPINCO)
This Subcontract Pending Novation and Consent (Parent to Spinco) (together with
the Exhibits hereto, this “Agreement”), is made as of the 16th day of August
2016, by and between Lockheed Martin Corporation, a Maryland corporation
(“Parent”), and Abacus Innovations Corporation, a Delaware corporation
(“Spinco”). Each of Parent and Spinco is sometimes referred to individually in
this Agreement as a “Party” and collectively they are sometimes referred to as
the “Parties.”
W I T N E S S E T H:
WHEREAS, Parent and Spinco are parties to that certain Separation Agreement
dated as of January 26, 2016 (the “Separation Agreement”), pursuant to which,
among other things, Parent has agreed to transfer, or to cause the Affiliated
Transferors to transfer, to Spinco and the other Spinco Companies certain of the
assets held, owned or used by Parent and the Affiliated Transferors to conduct
the Spinco Business, and to assign certain liabilities associated with the
Spinco Business to Spinco and the other Spinco Companies, and Spinco and the
other Spinco Companies have agreed to receive such assets and assume such
liabilities;
WHEREAS, the Separation Agreement provides for the separation of the Spinco
Business from the remaining business of Parent and its Subsidiaries to create
two independent companies, on the terms and conditions set forth in the
Separation Agreement and the other Transaction Documents;
WHEREAS, Parent, Spinco, Leidos Holdings, Inc., a Delaware corporation (“RMT
Parent”), and Lion Merger Co., a Delaware corporation and wholly owned
Subsidiary of RMT Parent (“Merger Sub” and, together with Parent, Spinco and RMT
Parent, the “Merger Agreement Parties”) are parties to that certain Agreement
and Plan of Merger dated as of January 26, 2016 (the “Merger Agreement”),
pursuant to which, immediately following the Distribution, the Merger Agreement
Parties will effect the merger of Merger Sub with and into Spinco, with Spinco
continuing as the surviving corporation upon the terms and subject to the
conditions of the Merger Agreement;
WHEREAS, the Government Contracts identified on Exhibit A attached hereto (the
“Subject Contracts”) will be assigned to Spinco, or to Spinco Companies
designated in writing by Spinco, in connection with the Distribution, subject to
Applicable Law;
WHEREAS, the Government Bids identified on Exhibit B attached hereto (the
“Subject Bids”) will be assigned to Spinco, or to Spinco Companies designated in
writing by Spinco, in connection with the Distribution, subject to Applicable
Law, and upon the award or acceptance of such Government Bids, will become and
be treated in all respects as Subject Contracts;
WHEREAS, pending the execution of novation agreements and receipt of any
required consents for novation of the Subject Contracts to Spinco or the other
Spinco Companies, Parent or the other Parent Companies shall remain party to the
Subject Contracts; and


 

--------------------------------------------------------------------------------







WHEREAS, the Parties desire to enter into this Agreement in connection with the
Distribution to effect a subcontracting of the rights and obligations under the
Subject Contracts to Spinco or to the other Spinco Companies, as applicable,
pending novation of such Subject Contracts;
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
Section 1.Definitions. Capitalized terms used in this Agreement but not defined
herein shall have the meanings given to them in the Separation Agreement. Each
of the following terms is defined in the Section set forth opposite such term:
Term    Section
AAA    19(a)
Agreement    Preamble
Arbitral Tribunal    19(d)
Damages    4(d)
Delaware Courts    20
Dispute    19(a)
Merger Agreement    Recitals
Merger Agreement Parties    Recitals
Merger Sub    Recitals
Parent    Preamble
Parties    Preamble
Party    Preamble
RMT Parent    Recitals
Rules    19(a)
Separation Agreement    Recitals
Spinco    Preamble
Subject Contracts    Recitals


Section 2.    Mutual Covenants. The Parties hereby mutually covenant and agree
that, to the extent permitted by the Subject Contracts and Applicable Law:
(a)Parent hereby awards, and shall cause the other Parent Companies to award,
this Agreement to Spinco, or the other Spinco Companies, for the performance of
all of the obligations of the Parent Companies under the Subject Contracts,
including all statements of work and task and delivery orders issued under the
Subject Contracts, to the extent the Subject Contracts have not yet been fully
performed by the Parent Companies, and the Spinco Companies hereby accept this
award subject to the terms of this Agreement.
(b)Spinco shall, and shall cause the other Spinco Companies to, inure to all
rights and benefits conferred or accruing under the Subject Contracts, including
all payments to


2
 

--------------------------------------------------------------------------------







be made under the Subject Contracts, whether such rights and benefits are
conferred or accrue before, on or after the date hereof; provided that Parent
shall retain all payments received under the Subject Contracts prior to the date
hereof.
(c)Parent shall, and shall cause other Parent Companies to, use reasonable best
efforts to provide all notices and to obtain all consents and approvals needed
from Governmental Authorities in connection with performance of this Agreement
by the Parties and Spinco shall cooperate to obtain such consents and approvals
as may be reasonably requested by Parent. To the extent such consents or
approvals are not received, the Parties shall cooperate to reach and implement
an alternative arrangement that will effect a full and equitable assignment of
Parent’s right, title and interest in and to, and all of Parent’s obligations
and liabilities under the Subject Contracts to Spinco, to the maximum extent
permitted by Applicable Law and the terms of the Subject Contracts.
Section 3.    Parent Covenants. Subject to Section 2.02(d) of the Separation
Agreement, Parent hereby covenants and agrees with Spinco that:
(a)If requested in writing by a Spinco Company, Parent shall, or shall cause the
applicable Parent Company to, send a request in writing, in a form and substance
reasonably satisfactory to the Spinco Company and in accordance with Applicable
Law, including the assignment of payment provisions contained in the Federal
Acquisition Regulation, to all account debtors party to the Subject Contracts,
including agencies of the U.S. Government, requesting each of them to make
payment on all receivables due in respect of each such Subject Contract directly
to the financial institution or other institution as permitted by the Federal
Acquisition Regulation and designated by the Spinco Company, provided that the
fulfillment of such request is not prohibited by the terms of such Subject
Contract or Applicable Law.
(b)Until such time and except as the account debtor of each Subject Contract
shall make payments directly to the applicable Spinco Company, or to financial
institutions designated by such Spinco Company, in the event any Parent Company
shall receive any payments relating to a Subject Contract, such Parent Company
shall hold such payments on behalf of the Spinco Company, and shall transfer
such payments to the Spinco Company, in each case in accordance with the terms
and conditions of the cash management services contemplated under the Transition
Services Agreement—Parent to Spinco entered into concurrently herewith by Parent
and Spinco. Parent hereby grants, and shall cause the other Parent Companies to
grant, to the Spinco Companies a limited power of attorney authorizing the
Spinco Companies to prepare, execute and submit invoices under the Subject
Contracts in the name of the Parent Companies.
(c)In connection Spinco’s obligations under Section 4(a) below, Parent
authorizes the Spinco Companies to (i) act on behalf of the Parent Companies for
purposes of performing and administering the Subject Contracts, including
executing documents, discussing matters with customers and taking all other
actions the Spinco Companies deem reasonably necessary in connection with its
performance of the Subject Contracts, (ii) make such changes and amendments in
the terms of the Subject Contracts, in the name of the Parent Companies, as may
be necessary or desirable in order to ensure that the Spinco Companies receive
all economic


3
 

--------------------------------------------------------------------------------







benefits of the Subject Contracts, (iii) prepare, submit, negotiate and agree on
any claims, requests for equitable adjustment or other pricing adjustment
proposals under any Subject Contract, (iv) file, prosecute, or intervene in any
bid protest arising from or related to any Subject Contract or Subject Bid, and
(v) bring a lawsuit, seek arbitration or file an appeal or complaint from a
government contracting officer’s final decision to a Board of Contract Appeals
or the U.S. Court of Federal Claims in accordance with the Contract Disputes Act
of 1978 under the Subject Contracts. If any Governmental Authority deems an
action taken or to be taken by Spinco or a Spinco Company pursuant to this
paragraph to be impermissible (as evidenced in writing) on the basis that such
action must be taken by Parent or a Parent Company, Parent or such Parent
Company shall, upon Spinco’s written request, promptly take such action on
behalf of Spinco. Notwithstanding anything to the contrary in the foregoing, (x)
Parent or the applicable Parent Company may take such measures as it shall
determine, in its reasonable discretion (after consultation with legal counsel),
are necessary to satisfy its obligations under Applicable Law prior to
certifying or prosecuting claims, litigation or protests in its name pursuant to
the preceding sentence and (y) Spinco shall promptly provide such information as
Parent or the applicable Parent Company requests in connection with the actions
contemplated in the preceding sentence.
(d)Parent shall not, and shall cause the other Parent Companies not to,
voluntarily take any action or fail to take any action in connection with any of
the Subject Contracts that would affect or diminish, in any significant way, any
of the Parent Companies’ rights or obligations thereunder or the rights or
obligations of the Spinco Companies under this Agreement without the prior
written consent of Spinco. Except as otherwise provided in this Agreement, the
Parent Companies shall continue to perform such obligations under the Subject
Contracts that customers under the Subject Contracts expressly require that
Parent or a Parent Company perform, including for example invoicing and claim
submission. Parent shall not, and shall cause the other Parent Companies not to,
voluntarily terminate, waive any provision, or enter into any amendment or
modification of any of the Subject Contracts without Spinco’s prior written
consent.
(e)To the extent not already in the Spinco Companies’ possession, Parent shall,
and shall cause the other Parent Companies to, deliver to Spinco or the other
Spinco Companies, as applicable, the full and complete contract file maintained
by the Parent Companies for each Subject Contract.
(f)Parent shall, and shall cause the other Parent Companies to, use reasonable
best efforts to cause the Subject Contracts to be novated to the Spinco
Companies in accordance with the terms and conditions of the Separation
Agreement, including promptly preparing and executing all documents required
from the contract transferor pursuant to FAR 42.1204. Parent shall, and shall
cause the other Parent Companies to, provide to Spinco reasonably prompt notice
and copies of any communications from customers under the Subject Contracts
relating to or arising under such Subject Contract and shall cooperate and take
such actions as Spinco may reasonably request to promptly respond to and/or
resolve any such issues arising under such Subject Contract.


4
 

--------------------------------------------------------------------------------







(g)Without limiting the rights of Spinco and or any Spinco Company under the
Separation Agreement, Parent hereby indemnifies each of Spinco, the Spinco
Companies and its Representatives (together with their respective successors and
permitted assigns) against, and agrees to defend and hold them harmless from,
any and all assessments, losses, damages, costs, expenses, liabilities,
judgments, awards, fines, sanctions, penalties, charges and amounts paid in
settlement, including reasonable costs, fees and expenses of attorneys,
accountants and other agents or Representatives of any of them (“Damages”) to
the extent arising out of, resulting from or related to the fraud, willful
misconduct, or gross negligence of Parent in connection with administration of
any of the Subject Contracts or the other transactions contemplated by this
Agreement occurring after the date hereof, excluding any Damages arising out of,
resulting from or related to any material breach of this Agreement by Spinco.
Section 4.    Spinco Covenants. Spinco hereby covenants and agrees with Parent
that:
(a)Spinco shall, and shall cause the other Spinco Companies to, take such timely
action as is reasonably necessary to enable the Parent Companies to perform each
Subject Contract and to protect any rights of the Parent Companies that may
exist or accrue under any such Subject Contract.
(b)Spinco agrees to perform, and shall cause the other Spinco Companies to
perform, on behalf of the Parent Companies, all the requirements,
responsibilities and obligations of each Subject Contract, to the extent
permissible under the terms of each Subject Contract and Applicable Law, in
accordance with all terms and conditions in or incorporated by reference into,
and all Applicable Laws and regulations applicable to, each such Subject
Contract.
(c)For each Subject Contract, if any, that prohibits the other party to such
Subject Contract from making payments as designated by Spinco, the Spinco
Companies shall prepare all invoices to be submitted by the applicable Parent
Company to the other party to such Subject Contract. Spinco shall timely submit
all such invoices in the name of the applicable Parent Company.
(d)Without limiting the rights of Parent and its Affiliates under the Separation
Agreement, Spinco hereby indemnifies each of Parent, its Affiliates and its
Representatives (together with their respective successors and permitted
assigns) against, and agrees to defend and hold them harmless from, any and all
Damages to the extent arising out of, resulting from or related to any action or
omission of Spinco in connection with the performance or administration of any
of the Subject Contracts or the other transactions contemplated by this
Agreement occurring after the date hereof, excluding any Damages arising out of,
resulting from or related to any material breach of this Agreement by Parent.
(e)Spinco shall, and shall cause the other Spinco Companies to, use reasonable
best efforts to cause the Subject Contracts to be novated to the Spinco
Companies in accordance with the terms and conditions of the Separation
Agreement, including promptly preparing and executing all documents required
from the contract transferee pursuant to FAR 42.1204.


5
 

--------------------------------------------------------------------------------







(f)Spinco acknowledges and agrees that the right to use the Parent name is
subject to, and Spinco hereby agrees to use, and to cause the other Spinco
Companies to use, such name at all times in accordance with, the terms and
conditions of the Intellectual Property Matters Agreement.
Section 5.    Waiver. EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE SEPARATION
AGREEMENT OR AS OTHERWISE REQUIRED BY APPLICABLE LAW, SPINCO AGREES THAT UNDER
NO CIRCUMSTANCES WILL PARENT OR ITS AFFILIATES BE RESPONSIBLE FOR THE
PERFORMANCE BY SPINCO IN ANY RESPECT OF THE SUBJECT CONTRACTS OR TO ANY SPINCO
COMPANY FOR ANY LOSS OR DAMAGE ARISING OUT OF OR RELATED TO SPINCO’S PERFORMANCE
OF THE SUBJECT CONTRACTS AFTER THE EFFECTIVE DATE OF THIS AGREEMENT. SPINCO, ON
BEHALF OF ITSELF AND THE OTHER SPINCO COMPANIES, FOREVER WAIVES, RELEASES AND
DISCHARGES PARENT AND ITS AFFILIATES FROM ANY AND ALL CAUSES OF ACTION
WHATSOEVER AT LAW OR IN EQUITY THAT MAY ARISE FROM OR IN CONNECTION WITH
SPINCO’S PERFORMANCE OF THE SUBJECT CONTRACTS AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT.
Section 6.    Term. This Agreement is effective as of the date first above
written and shall continue in effect with respect to each Subject Contract until
the earlier to occur of (i) novation or completed assignment of rights and
obligations under the Subject Contract to the Spinco Companies, and (ii) the
satisfaction of all of the Parent Companies’ obligations under, and the receipt
of final payment of amounts payable under, the Subject Contract; provided,
however, that the provisions of Sections 4 (Spinco Covenants), 5 (Waiver), 6
(Term), 11 (Construction), 12 (Entire Agreement), 13 (Governing Law), 17 (Third
Party Beneficiaries) , 19 (Dispute Resolution) and 20 (Consent to Jurisdiction)
shall survive any termination of this Agreement.
Section 7.    Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including telecopy or similar writing) and
shall be given,
if to Parent:


Lockheed Martin Corporation
6801 Rockledge Drive         
Bethesda, Maryland 20817        
Attention: Senior Vice President, General Counsel and Corporate Secretary
Telecopy: (301) 897-6013




6
 

--------------------------------------------------------------------------------







with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
Harbor East
100 International Drive
Suite 2000
Baltimore, Maryland 21202
Attention: Glenn C. Campbell
Telecopy: (410) 659-2701


if to Spinco:


Abacus Innovations Corporation
700 N. Frederick Avenue
Gaithersburg, MD 20879
Attention: President
Telecopy: (301) 240-6748


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Attention: Robert B. Pincus, Esq.
Telecopy: (302) 434-3090


or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify for that purpose by notice to the other Party. Each
such notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when transmittal confirmation is received if
sent by telecopy (or if that day is not a Business Day, on the first following
day that is a Business Day), and (c) if given by any other means, upon delivery
or refusal of delivery at the address specified in this Section 7.
Section 8.    Amendments; Waivers.
(a)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each Party, or in the case of a waiver, by the Party against whom the waiver
is to be effective.
(b)    No failure or delay by either Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right,


7
 

--------------------------------------------------------------------------------







power or privilege. Except as otherwise provided herein, no action taken
pursuant to this Agreement, including any investigation by or on behalf of any
Party, shall be deemed to constitute a waiver by the Party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement. Any term, covenant or condition of this Agreement
may be waived at any time by the Party that is entitled to the benefit thereof,
but only by a written notice signed by such Party expressly waiving such term or
condition. The waiver by any Party of a breach of any provision hereunder shall
not operate or be construed as a waiver of any prior or subsequent breach of the
same or any other provision hereunder.
Section 9.    Expenses. Except as otherwise provided in this Agreement or any
other Transaction Document, all costs and expenses incurred in connection with
the preparation and negotiation of this Agreement and performance of all
obligations under this Agreement and in connection with the Contemplated
Transactions shall be paid by the Party incurring such cost or expense.
Section 10.    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided that, except as a result of the
Contemplated Transactions, neither Party may assign, delegate or otherwise
transfer, directly or indirectly, in whole or in part, any of its rights or
obligations under this Agreement without the prior written consent of the other
Party. Any attempted assignment, delegation or transfer in violation of this
Section 10 shall be null and void.
Section 11.    Construction. As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and the singular shall include the plural. References in
this Agreement to a Party or other Person include their respective successors
and assigns. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”
unless such phrase otherwise appears. Unless the context otherwise requires,
references in this Agreement to Sections and Exhibits shall be deemed references
to Sections of and Exhibits to this Agreement. Unless the context otherwise
requires, the words “hereof,” “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Section or provision hereof. Except when used together with the
word “either” or otherwise for the purpose of identifying mutually exclusive
alternatives, the term “or” has the inclusive meaning represented by the phrase
“and/or”. With regard to each and every term and condition of this Agreement,
the Parties understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and that if at any time the Parties desire or
are required to interpret or construe any such term or condition or any
agreement or instrument subject thereto, no consideration shall be given to the
issue of which Party actually prepared, drafted or requested any term or
condition of this Agreement. All references in this Agreement to “dollars” or
“$” shall mean United States dollars. Any period of time hereunder ending on a
day that is not a Business Day shall be extended to the next Business Day.


8
 

--------------------------------------------------------------------------------







Section 12.    Entire Agreement.
(a)    This Agreement, the other Transaction Documents and any other agreements
contemplated hereby or thereby constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof.
(b)    THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS. SPINCO ACKNOWLEDGES THAT PARENT HAS
INFORMED IT THAT NO PERSON HAS BEEN AUTHORIZED BY PARENT OR ANY OF ITS
AFFILIATES TO MAKE ANY REPRESENTATION OR WARRANTY IN RESPECT OF THE SPINCO
BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, UNLESS IN WRITING
AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER TRANSACTION DOCUMENTS TO
WHICH THEY ARE A PARTY.
Section 13.    Governing Law. Except to the extent required to be governed by
the provisions of the federal law of the United States, including the provisions
of the FAR, this Agreement shall be construed in accordance with and governed by
the law of the State of Delaware (without regard to the choice of law provisions
thereof).
Section 14.    Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts (including by facsimile or PDF), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when each Party
shall have received a counterpart hereof signed by the other Party.
Section 15.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. The
application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Applicable
Law. To the extent any provision of this Agreement is determined to be
prohibited or unenforceable in any jurisdiction, or determined to be
impermissible by any Governmental Authority (as evidenced in writing), Parent
and Spinco agree to use reasonable best efforts to substitute one or more valid,
legal and enforceable provisions that, insofar as practicable, implement the
purposes and intent of the prohibited, unenforceable, or impermissible
provision.
Section 16.    Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.


9
 

--------------------------------------------------------------------------------







Section 17.    Third Party Beneficiaries. Except as expressly provided herein,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the Parties, and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement.
Section 18.    Disclaimer of Agency. The relationship established hereunder
shall be solely that of contractor and subcontractor. Except as otherwise
provided in this Agreement, nothing in this Agreement shall be deemed in any way
or for any purpose to constitute either Party an agent of the other Party in the
conduct of such Party’s business or to create a partnership or joint venture
between the Parties.
Section 19.    Dispute Resolution.
(a)    Any dispute, controversy or claim arising from, connected to or related,
in any manner, to this Agreement, including any breach, termination, expiration
or invalidation of this Agreement, or in respect of any aspect of the Parties'
relationship arising from this Agreement, including their respective rights,
duties and obligations to each other, whether fiduciary or otherwise, and
whether based on contract, tort, statute or otherwise, (a “Dispute”) that is
not, for any reason, resolved in writing amicably by the Parties within 30 days
after the date of delivery of a request by a Party to the other Parties to the
dispute for such amicable settlement, shall be resolved and decided by final and
binding arbitration, pursuant to the Commercial Arbitration Rules (“Rules”) as
administered by the American Arbitration Association (the “AAA”) in force as at
the date of this Agreement, except as modified herein. In the event of any
conflict between the Rules and any provisions of this Agreement, this Agreement
shall govern.
(b)    The legal seat of the arbitration shall be Wilmington, Delaware. Without
prejudice to the legal seat of arbitration, and for the convenience of the
parties, the arbitral hearings and other proceedings shall be held in
Washington, D.C., or at such other location upon which the parties to the
arbitration may agree in writing.
(c)    The arbitration shall be conducted in the English language.
(d)    The arbitral tribunal (“Arbitral Tribunal”) shall consist of three
arbitrators. The claimant(s) and respondent(s), respectively, shall each appoint
one arbitrator within thirty 30 of the date of delivery of the demand of
arbitration, and the third arbitrator shall be appointed by the two
Party-appointed arbitrators within 30 days of the date of appointment of the
second arbitrator. Any arbitrator not timely appointed as provided herein shall
be appointed by the AAA. For the avoidance of doubt, each of the claimant and
the respondent in the arbitration shall be permitted to consult with its
respective appointed arbitrator in connection with such arbitrators’ selection
of the third arbitrator.
(e)    The Arbitral Tribunal shall have the exclusive right to determine the
arbitrability of any Disputes.


10
 

--------------------------------------------------------------------------------







(f)    The parties shall share equally the arbitration administrative fees, the
panel member fees and costs, and any other costs associated with the
arbitration. Each party shall bear its own costs and attorneys’ fees. The
Arbitral Tribunal shall have no authority to award damages in excess of any
limitations set forth in this Agreement.
(g)    The Arbitral Tribunal shall be required to apply the substantive laws of
the State of Delaware (without regard to the choice of law provisions thereof
that would compel the laws of another jurisdiction) in ruling upon any Dispute.
(h)    The Parties agree that the dispute resolution procedures specified in
this Section 19 shall be the sole and exclusive procedures for the resolution of
Disputes, including all documents made a part thereof; provided, however, that
any Party may seek a preliminary injunction or other preliminary judicial relief
in aid of arbitration before any court of competent jurisdiction if such action
is necessary to avoid irreparable damage. Despite such action, the Parties shall
continue to participate in good faith in the procedures specified in this
Section 19.
(i)    Any decision or award of the Arbitral Tribunal shall be reasoned and in
writing, and shall be final and binding upon the parties to the arbitration
proceeding. The Parties agree not to invoke or exercise any rights to appeal,
review, vacate or impugn such decision or award by the Arbitral Tribunal, except
as provided in the Federal Arbitration Act (including Chapters 2 and 3 thereof)
or the New York Convention, as applicable. The Parties also agree that judgment
upon the arbitral decision or award may be entered and enforced in any court
where the parties to the arbitration proceeding or their assets may be found (to
whose jurisdiction the parties consent for the purpose of entering and enforcing
judgment on the arbitral decision and award) as well as any other court having
jurisdiction thereof.
(j)    If any prevailing party is required to retain counsel to enforce the
arbitral decision or award in a court of competent jurisdiction, the Party
against whom the decision or award is made shall reimburse the prevailing party
for all reasonable fees and expenses incurred and paid to said counsel for such
service.
(k)    The Parties agree and understand that, except as may be required by
Applicable Law or any national or international stock exchange regulations
applicable to a Party, or is required to protect or pursue a legal right, every
aspect concerning the process of arbitration shall be treated with the utmost
confidentiality and that the arbitration procedure itself shall be confidential.
(l)    The Parties agree that notifications of any proceedings, reports,
communications, orders, arbitral decisions, arbitral awards, arbitral award
enforcement petitions, and any other document shall be sent as set forth in
Section 7.
(m)    The parties consent that any pending or contemplated arbitration
hereunder may be consolidated with any prior arbitration arising under this
Agreement or any other Transaction Document (other than the Merger Agreement and
the Tax Matters Agreement) for the purposes of efficiency and to avoid the
possibility of inconsistent awards. An application for such consolidation may be
made by any party to this Agreement or such other Transaction Documents to the
tribunal


11
 

--------------------------------------------------------------------------------







for the prior arbitration. The tribunal to the prior arbitration shall, after
providing all interested parties the opportunity to comment on such application,
order that any such pending or contemplated arbitration be consolidated into a
prior arbitration if it determines that (i) the issues in the arbitrations
involve common questions of law or fact, (ii) no party to either arbitration
shall be prejudiced, whether by delay or otherwise, by the consolidation, (iii)
any party to the pending or contemplated arbitration which did not join an
application for consolidation, or does not consent to such an application, is
sufficiently related to the parties in the prior arbitration that their
interests were sufficiently represented in the appointment of the tribunal for
the prior arbitral tribunal, and (iv) consolidation would be more efficient that
separate arbitral proceedings.
Section 20.    Consent to Jurisdiction. Any Proceeding seeking to obtain a
pre-arbitral injunction, pre-arbitral attachment or other order in aid of
arbitration in connection with, this Agreement shall and may be brought in the
Delaware Court of Chancery, or, where such court does not have jurisdiction, any
state or federal court within the State of Delaware (“Delaware Courts”), and
each of the Parties hereby irrevocably and unconditionally consents to the
exclusive jurisdiction of the Delaware Courts (and of the appropriate appellate
courts thereto) in any such Proceeding and irrevocably and unconditionally
waives any objection to venue laid therein, any objection on the grounds of
forum non conveniens, or any objection based on or on account of its place of
incorporation or domicile, which it may now or hereafter have to the bringing of
any such Proceeding in any Delaware Court (and of the appropriate appellate
courts thereto). Each party hereby irrevocably and unconditionally consents and
agrees that service or process in any such Proceeding may be served on any party
anywhere in the world, whether within or without the State of Delaware, in any
manner permitted by applicable law or, without limiting the foregoing, in the
manner provided for notices in Section 7.
[SIGNATURE PAGE FOLLOWS]




12
 

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized representatives on the day and year first above
written.


LOCKHEED MARTIN CORPORATION






By: /s/ Stephen M. Piper
Name:    Stephen M. Piper
Title:    Vice President and Association General Counsel




ABACUS INNOVATIONS CORPORATION






                    By: /s/ F. Barry Hennegan
Name:    F. Barry Hennegan
Title:    Vice President and Secretary










[SIGNATURE PAGE TO SUBCONTRACT PENDING NOVATION AND CONSENT (PARENT TO SPINCO)]

--------------------------------------------------------------------------------






EXHIBIT A


SUBJECT CONTRACTS1 




[SEE ATTACHED]






































































1 The list of Subject Contracts in this Exhibit A represent data as of August 5,
2016, as reflected in Rev. 14 of the "Golden List." The Parties acknowledge and
agree that this Exhibit A will be updated after the Distribution Date to show
data as of August 16, 2016, as reflected in Rev. 15 of the "Golden List,"
without need for formal amendment to this Agreement.




 

--------------------------------------------------------------------------------






 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
1
07-C-4135
 
LMIS-FSLS
HYBRID
Strategic Review
Open
01/01/2007
03/31/2017
Lockheed Martin Integrated Systems, Inc.
CLASSIFIED
2
817
 
AURORA-CCTV SUPPORT SERVICES
HYBRID
Strategic Review
Open
09/24/2010
09/23/2016
Lockheed Martin Corporation
CLASSIFIED CUSTOMERS
3
817
1
AURORA-CCTV SUPPORT SERVICES
HYBRID
Strategic Review
Open
09/24/2010
09/23/2016
Lockheed Martin Corporation
CLASSIFIED CUSTOMERS
4
817
25
AURORA-CCTV SUPPORT SERVICES
HYBRID
Strategic Review
Open
09/24/2015
09/23/2016
Lockheed Martin Corporation
CLASSIFIED CUSTOMERS
5
817
27
AURORA TO 27
HYBRID
Strategic Review
Open
06/24/2016
09/23/2016
Lockheed Martin Corporation
CLASSIFIED CUSTOMERS
6
11C1028
 
CLASSIFIED(AUD003-AUD004)
HYBRID
Strategic Review
Open
12/06/2010
12/31/2016
Lockheed Martin Services, Inc.
CLASSIFIED
7
1312203
 
DESKTOP AND INSTITUTIONAL COMPUTING ENVIRONMENT
HYBRID
Strategic Review
Open
10/01/2013
12/31/2017
Lockheed Martin Corporation
JET PROPULSION LAB - PASADENA CA.
8
137G003
 
QUARTZ BRIDGE 2016
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Corporation
CLASSIFIED
9
175G002
 
ORIGIN III
HYBRID
Strategic Review
Open
07/19/2014
06/30/2017
Lockheed Martin Corporation
CLASSIFIED
10
200-2010-37216
 
CDC INFORMATION MANAGEMENT SERVICES
IDIQ
Strategic Review
Open
09/30/2012
09/29/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
11
200-2010-37216
3
FEDERAL SELECT AGENT PROGRAM
TAM
Strategic Review
Open
09/24/2012
09/23/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
12
200-2010-37216
4
INFORMATION MANAGEMENT SERVICES FOR DSNS
TAM
Strategic Review
Open
05/01/2013
07/31/2017
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
13
200-2013-F-54805
 
OPHPR TECHNICAL SUPPORT SERVICES BPA
IDIQ
Strategic Review
Open
05/20/2013
05/19/2018
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
14
200-2013-F-54805
200-2013-F-55785
DSNS SUPPORT SERVICE
HYBRID
Strategic Review
Open
07/01/2013
04/30/2017
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
15
200-2013-F-54805
200-2013-F-55835
DEO TECHNICAL SUPPORT
TAM
Strategic Review
Open
07/01/2013
12/31/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
16
200-2013-F-54805
200-2013-F-57587
OPHPR DEO IT SUPPORT
HYBRID
Strategic Review
Open
09/30/2013
12/31/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
17
200-2013-F-54805
200-2014-F-57840
SNS LEASES AND LEASING SUPPORT SERVICES
HYBRID
Strategic Review
Open
01/01/2014
12/31/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
18
200-2013-F-54805
200-2014-F-60059
PERFORMS SUPPORT SERVICES
HYBRID
Strategic Review
Open
09/01/2014
08/31/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
19
200-2013-F-54805
200-2014-F-60321
TECHNICAL/CONSULTANT SUPPORT SERVICES FOR EPI-X
FFP
Strategic Review
Open
09/11/2014
09/10/2017
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
20
200-2013-F-54805
200-2014-F-60736
SUPPORT SERVICES FOR LEARNING OFFICE
HYBRID
Strategic Review
Open
09/15/2014
09/14/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
21
200-2013-F-54805
200-2015-F-88240
OCCUPANT EMERGENCY PLAN (OEP) SUPPORT SERVICES
HYBRID
Strategic Review
Open
09/28/2015
09/27/2016
Lockheed Martin Services, Inc.
CENTERS FOR DISEASE CONTROL, GA
22
200-2016-89778
 
CAADS
FFP
Strategic Review
Open
08/04/2016
08/03/2017
Lockheed Martin Corporation
CENTERS FOR DISEASE CONTROL, GA
23
2010-MU-MU-K020
 
NATIONAL LAW ENFORCEMENT AND CORRECTION TECH CTR
CRNF
Strategic Review
Open
10/01/2010
12/31/2016
Lockheed Martin Services, Inc.
US DEPARTMENT OF JUSTICE, WASH DC
24
2012-12061400004
 
OSC3
HYBRID
Strategic Review
Open
07/01/2012
06/30/2017
Lockheed Martin Services, Inc.
OSC CONTRACTS, WASHINGTON, DC
25
2012286G001
 
SHALE
HYBRID
Strategic Review
Open
10/22/2012
08/31/2016
Lockheed Martin Services, Inc.
CLASSIFIED
26
2013-13082800001
 
S4I
HYBRID
Strategic Review
Open
07/08/2013
03/07/2017
Lockheed Martin Corporation
CLASSIFIED
27
2014-14062400001
 
EASE - OSN
HYBRID
Strategic Review
Open
07/01/2014
08/31/2016
Lockheed Martin Corporation
CLASSIFIED
28
2014-IJ-CX-K004
 
CRIMINAL JUSTICE TECH RESOURCE CTR - NCJTIRC
CRNF
Strategic Review
Open
01/01/2015
09/30/2016
Lockheed Martin Corporation
US DEPARTMENT OF JUSTICE, WASH DC
29
213G006
 
CRONUS
HYBRID
Strategic Review
Open
08/19/2013
11/18/2016
Lockheed Martin Corporation
CLASSIFIED
30
263-01-D-0054
 
TECHNICAL SUPPORT FOR EPA DEV TOX AND DSS TOX
FFP
Strategic Review
Open
01/01/2011
12/31/2016
Lockheed Martin Services, Inc.
ENVIRONMENTAL PROTECTION AGENCY, NC
31
4344G002
 
TERCEL
HYBRID
Strategic Review
Open
01/01/2015
12/31/2016
Lockheed Martin Corporation
CLASSIFIED
32
480011316.
 
NATO ANWI (NEW NATO HEADQUARTERS ACTIVE NETWORK IN
CRNF
Strategic Review
Open
01/08/2016
12/31/2016
Lockheed Martin Corporation
LOCKHEED MARTIN GLOBAL, INC.-LMC
33
A11PC00409
 
DEMD TECHNICAL SUPPORT
TAM
Strategic Review
Open
10/01/2011
09/30/2016
Lockheed Martin Services, Inc.
BIA, RESTON, VA
34
AG-3142-D-11-0128
 
USDA SETA
HYBRID
Strategic Review
Open
08/22/2011
02/21/2017
Lockheed Martin Services, Inc.
USDA, NEW ORLEANS, LA 70189
35
B11-2011101G001
 
ISSC OPTION YEAR 5 - 9
HYBRID
Strategic Review
Open
05/15/2011
08/14/2016
Lockheed Martin Corporation
CLASSIFIED CUSTOMERS
36
B15-2015147G012
 
SUNSET 11
CPFF
Strategic Review
Open
09/02/2015
09/01/2016
Lockheed Martin Corporation
CLASSIFIED CUSTOMERS
37
C-OPC-23736
 
ESI & DATA SPECIFIC SEARCHES
HYBRID
Strategic Review
Open
09/30/2011
09/29/2016
Lockheed Martin Corporation
DEPT OF HOUSING&URBAN DEV,WASHINGTON,DC
38
DJF-14-1200-V-0009189
 
FBI VAIL IDIQ
IDIQ
Strategic Review
Open
04/25/2014
04/24/2019
Lockheed Martin Corporation
FBI



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
39
DJJ07-C-1509
 
OPERATIONS SERVICES STAFF (OSS)-INFO TECH SV(ITS)
HYBRID
Strategic Review
Open
03/09/2007
09/30/2016
Lockheed Martin Services, Inc.
US DEPARTMENT OF JUSTICE, WASH DC
40
DJJ07-C-1509
DJJ15090005
ITS-OSS TASK 5 O&M
HYBRID
Strategic Review
Open
04/22/2009
09/30/2016
Lockheed Martin Services, Inc.
US DEPARTMENT OF JUSTICE, WASH DC
41
DJJ07-C-1509
DJJ1509-011
DATA CENTER TRANSFORMATION INITIATIVE (DTCI)
TAM
Strategic Review
Open
01/23/2014
09/30/2016
Lockheed Martin Services, Inc.
US DEPARTMENT OF JUSTICE, WASH DC
42
DJJ07-C-1509
DJJ1509-015
ITIL-ISO SME'S
TAM
Strategic Review
Open
10/01/2015
09/30/2016
Lockheed Martin Services, Inc.
US DEPARTMENT OF JUSTICE, WASH DC
43
DJJ07-C-1509
DJJ1509-016
INTERPOL
TAM
Strategic Review
Open
04/01/2016
09/30/2017
Lockheed Martin Services, Inc.
US DEPARTMENT OF JUSTICE, WASH DC
44
DJJ07-C-1509
DJJ1509-017
DATA SCIENTISTS
TAM
Strategic Review
Open
06/30/2016
03/31/2018
Lockheed Martin Services, Inc.
US DEPARTMENT OF JUSTICE, WASH DC
45
DJJ13-C-2441
 
MEGA 4 PRIME CONTRACT
IDIQ
Strategic Review
Open
08/01/2013
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
46
DJJ13-C-2441
DO 002 EOUSA
MEGA 4 DO 002 EOUSA
HYBRID
Strategic Review
Open
08/01/2013
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
47
DJJ13-C-2441
DO 003 EOUSA
MEGA 4 DO 003 EOUSA
HYBRID
Strategic Review
Open
09/21/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
48
DJJ13-C-2441
DO 004 EOUSA
MEGA 4 DO 004 EOUSA
HYBRID
Strategic Review
Open
09/21/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
49
DJJ13-C-2441
DO 005 EOUSA
MEGA 4 DO 005 EOUSA
HYBRID
Strategic Review
Open
09/21/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
50
DJJ13-C-2441
DO 007 EOUSA
MEGA 4 DO 007 EOUSA
HYBRID
Strategic Review
Open
09/24/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
51
DJJ13-C-2441
DO 008 EOUSA
MEGA 4 DO 008 EOUSA
HYBRID
Strategic Review
Open
09/24/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
52
DJJ13-C-2441
DO 010 TAX
MEGA 4 DO 010 TAX
HYBRID
Strategic Review
Open
09/25/2013
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
53
DJJ13-C-2441
DO 011 CIVIL RIGHTS
MEGA 4 DO 011 CIVIL RIGHTS
HYBRID
Strategic Review
Open
09/24/2013
09/25/2016
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
54
DJJ13-C-2441
DO 011D CIVIL RIGHTS
MEGA 4 DO 011D CIVIL RIGHTS
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
55
DJJ13-C-2441
DO 012 CIVIL RIGHTS
MEGA 4 DO 012 CIVIL RIGHTS
HYBRID
Strategic Review
Open
09/26/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
56
DJJ13-C-2441
DO 013 ENRD
MEGA 4 DO 013 ENRD
HYBRID
Strategic Review
Open
09/26/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
57
DJJ13-C-2441
DO 014 EOUSA
MEGA 4 DO 014 EOUSA
HYBRID
Strategic Review
Open
09/26/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
58
DJJ13-C-2441
DO 015 EOUSA
MEGA 4 DO 015 EOUSA
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
59
DJJ13-C-2441
DO 021 EOUSA
MEGA 4 DO 021 EOUSA
HYBRID
Strategic Review
Open
09/29/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
60
DJJ13-C-2441
DO 023 EOUSA
MEGA 4 DO 023 EOUSA
HYBRID
Strategic Review
Open
09/29/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
61
DJJ13-C-2441
DO 025 EOUSA
MEGA 4 DO 025 EOUSA
HYBRID
Strategic Review
Open
09/29/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
62
DJJ13-C-2441
DO 027 EOUSA
MEGA 4 DO 027 EOUSA
HYBRID
Strategic Review
Open
09/30/2013
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
63
DJJ13-C-2441
DO 030 CIVIL
MEGA 4 DO 030 CIVIL
HYBRID
Strategic Review
Open
09/30/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
64
DJJ13-C-2441
DO 031 CIVIL
MEGA 4 DO 031 CIVIL
HYBRID
Strategic Review
Open
09/30/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
65
DJJ13-C-2441
DO 032 ENRD
MEGA 4 DO 032 ENRD
HYBRID
Strategic Review
Open
09/26/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
66
DJJ13-C-2441
DO 033 ENRD
MEGA 4 DO 033 ENRD
HYBRID
Strategic Review
Open
09/30/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
67
DJJ13-C-2441
DO 035 CIVIL
MEGA 4 DO 035 CIVIL
HYBRID
Strategic Review
Open
10/10/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
68
DJJ13-C-2441
DO 036 CIVIL
MEGA 4 DO 036 CIVIL
HYBRID
Strategic Review
Open
10/23/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
69
DJJ13-C-2441
DO 040 CIVIL
MEGA 4 DO 040 CIVIL
HYBRID
Strategic Review
Open
11/26/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
70
DJJ13-C-2441
DO 041 ANTITRUST
MEGA 4 DO 041 ANTITRUST
HYBRID
Strategic Review
Open
12/01/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
71
DJJ13-C-2441
DO 043 ENRD-HHS
MEGA 4 DO 043 ENRD-HHS
HYBRID
Strategic Review
Open
12/16/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
72
DJJ13-C-2441
DO 044 CIVIL
MEGA 4 DO 044 CIVIL
HYBRID
Strategic Review
Open
12/19/2013
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
73
DJJ13-C-2441
DO 046-ENRD-SEC
MEGA 4 DO 046-ENRD-SEC
HYBRID
Strategic Review
Open
03/01/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
74
DJJ13-C-2441
DO 048 TAX
MEGA 4 DO 048 TAX
HYBRID
Strategic Review
Open
07/02/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
75
DJJ13-C-2441
DO 049-EOUSA
MEGA 4 DO 049-EOUSA
HYBRID
Strategic Review
Open
06/01/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
76
DJJ13-C-2441
DO 050 EOUSA
MEGA 4 DO 0050 EOUSA
HYBRID
Strategic Review
Open
07/30/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
77
DJJ13-C-2441
DO 052 TAX
MEGA 4 DO 052 TAX
HYBRID
Strategic Review
Open
09/29/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
78
DJJ13-C-2441
DO 053 TAX
MEGA 4 DO 053 TAX
HYBRID
Strategic Review
Open
09/29/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
79
DJJ13-C-2441
DO 054 EOUSA
MEGA 4 DO 054 EOUSA
HYBRID
Strategic Review
Open
09/24/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
80
DJJ13-C-2441
DO 055 CIVIL
MEGA 4 DO 055 CIVIL
HYBRID
Strategic Review
Open
09/29/2014
09/28/2016
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
81
DJJ13-C-2441
DO 056 ENRD
MEGA 4 DO 056 ENRD
HYBRID
Strategic Review
Open
09/29/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
82
DJJ13-C-2441
DO 057 ENRD
MEGA 4 DO 057 ENRD
HYBRID
Strategic Review
Open
09/30/2014
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
83
DJJ13-C-2441
DO 059 CIVIL
MEGA 4 DO 059 CIVIL
HYBRID
Strategic Review
Open
02/24/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
84
DJJ13-C-2441
DO 060 EOUSA
MEGA 4 DO 060 EOUSA
HYBRID
Strategic Review
Open
03/24/2015
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
85
DJJ13-C-2441
DO 061 CIVIL
MEGA 4 DO 061 CIVIL
HYBRID
Strategic Review
Open
04/20/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
86
DJJ13-C-2441
DO 062 CIVIL
MEGA 4 DO 062 CIVIL
HYBRID
Strategic Review
Open
05/01/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
87
DJJ13-C-2441
DO 063 CIVIL
MEGA 4 DO 063 CIVIL
HYBRID
Strategic Review
Open
05/01/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
88
DJJ13-C-2441
DO 064 CIVIL
MEGA 4 DO 064 CIVIL
HYBRID
Strategic Review
Open
06/01/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
89
DJJ13-C-2441
DO 065 EOUSA
MEGA 4 DO 065 EOUSA
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
90
DJJ13-C-2441
DO 067 EOUSA
MEGA 4 DO 067 EOUSA
HYBRID
Strategic Review
Open
06/11/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
91
DJJ13-C-2441
DO 068 CIVIL
MEGA 4 DO 68 CIVIL
HYBRID
Strategic Review
Open
08/12/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
92
DJJ13-C-2441
DO 069 - CIVIL
MEGA 4 DO 069 - CIVIL
HYBRID
Strategic Review
Open
08/14/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
93
DJJ13-C-2441
DO 070 CIVIL
MEGA 4 DO 070 CIVIL
HYBRID
Strategic Review
Open
06/11/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
94
DJJ13-C-2441
DO 071 CIVIL
MEGA 4 DO 071 CIVIL
HYBRID
Strategic Review
Open
06/11/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
95
DJJ13-C-2441
DO 072 EOUSA
MEGA 4 DO 072 EOUSA
HYBRID
Strategic Review
Open
09/18/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
96
DJJ13-C-2441
DO 073 EOUSA
MEGA 4 DO 073 EOUSA
HYBRID
Strategic Review
Open
09/18/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
97
DJJ13-C-2441
DO 074 CIVIL
MEGA 4 DO 074 CIVIL
HYBRID
Strategic Review
Open
09/27/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
98
DJJ13-C-2441
DO 075 EOUSA
MEGA 4 DO 075 EOUSA
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
99
DJJ13-C-2441
DO 076 EOUSA
MEGA 4 DO 076 EOUSA
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
100
DJJ13-C-2441
DO 077 ENRD
MEGA 4 DO 077 ENRD
HYBRID
Strategic Review
Open
09/30/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
101
DJJ13-C-2441
DO 078 CIVIL
MEGA 4 DO 078 CIVIL
HYBRID
Strategic Review
Open
09/08/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
102
DJJ13-C-2441
DO 079 CIVIL
MEGA 4 DO 079 CIVIL
HYBRID
Strategic Review
Open
10/05/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
103
DJJ13-C-2441
DO 080CRIMINAL
MEGA 4 DO 080 CRIMINAL
HYBRID
Strategic Review
Open
01/21/2016
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
104
DJJ13-C-2441
DO 081 CIVIL
MEGA 4 DO 081 CIVIL
HYBRID
Strategic Review
Open
02/08/2016
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
105
DJJ13-C-2441
DO 082 CIVIL
MEGA 4 DO 082 CIVIL
HYBRID
Strategic Review
Open
10/05/2015
05/31/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
106
DJJ13-C-2441
DO 083 CIVIL
MEGA 4 DO 083 CIVIL
HYBRID
Strategic Review
Open
03/28/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
107
DJJ13-C-2441
DO 084 CIVIL
MEGA 4 DO 084 CIVIL
HYBRID
Strategic Review
Open
06/01/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
108
DJJ13-C-2441
DO 085 CIVIL
MEGA 4 DO 085 CIVIL
HYBRID
Strategic Review
Open
06/01/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
109
DJJ13-C-2441
DO 086 CIVIL
MEGA 4 DO 086 CIVIL
HYBRID
Strategic Review
Open
06/08/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
110
DJJ13-C-2441
DO 087 CIVIL
MEGA 4 DO 087 CIVIL
HYBRID
Strategic Review
Open
06/09/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
111
DJJ13-C-2441
DO 088 CIVIL
MEGA 4 DO 088 DAVITA
HYBRID
Strategic Review
Open
06/09/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
112
DJJ13-C-2441
DO 089 CIVIL
MEGA 4 DO 089 CIVIL
HYBRID
Strategic Review
Open
07/06/2016
07/05/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
113
DJJ13-C-2441
DO 090 CIVIL
MEGA 4 DO 090 CIVIL
HYBRID
Strategic Review
Open
07/11/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
114
DJJ13-C-2441
DO 091 CIVIL
MEGA 4 DO 091 CIVIL
HYBRID
Strategic Review
Open
07/12/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
115
DJJ13-C-2441
DO 092 EOUSA
MEGA 4 DO 092 EOUSA
HYBRID
Strategic Review
Open
07/19/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
116
DJJ13-C-2441
DO 093 CIVIL
MEGA 4 DO 093 CIVIL
HYBRID
Strategic Review
Open
07/21/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
117
DJJ13-C-2441
DO 094 CIVIL
MEGA 4 DO 094 CIVIL
HYBRID
Strategic Review
Open
07/28/2016
05/31/2019
Lockheed Martin Services, Inc.
DEPARTMENT OF JUSTICE-NATL PLACE BLDG,DC
118
DJJ13-F-2369
7
PEER REVIEW SUPPORT SERVICES FOR TRIBAL GOVT PGM
TAM
Strategic Review
Open
06/22/2016
09/30/2016
Lockheed Martin Corporation
US DEPARTMENT OF JUSTICE, WASH DC
119
DTFA01-01-C-00065
 
ATOP
HYBRID
Strategic Review
Open
06/18/2001
07/31/2017
Lockheed Martin Corporation
FAA - WASHINGTON DC
120
DTFA01-03-C-00015
 
ERAM INFRASTRUCTURE PHASE 3
HYBRID
Strategic Review
Open
12/14/2002
03/31/2020
Lockheed Martin Corporation
FAA - WASHINGTON DC
121
DTFA01-97-C-00039
 
HOST SUSTAINMENT/HOCSR
HYBRID
Strategic Review
Open
04/17/1997
09/28/2016
Lockheed Martin Corporation
FAA - WASHINGTON DC
122
DTFAWA-03-C-00059
 
GCCS (GEOSTATIONARY COMMUNICATION & CONTROL SEGMT)
HYBRID
Strategic Review
Open
03/04/2003
02/28/2017
Lockheed Martin Corporation
FAA - WASHINGTON DC
123
DTFAWA-05-C-00031
 
FAA AUTOMATED FLIGHT SERVICE STATION (FAA AFSS)
HYBRID
Strategic Review
Open
02/01/2005
09/28/2017
Lockheed Martin Services, Inc.
FAA - WASHINGTON DC
124
DTFAWA-10-C-00052
 
TIME BASED FLOW MANAGEMENT (TBFM)
HYBRID
Strategic Review
Open
04/30/2010
04/29/2020
Lockheed Martin Corporation
FAA - WASHINGTON DC



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
125
DTFAWA-11-C-00003
 
NAS NISC III
HYBRID
Strategic Review
Open
10/13/2010
10/12/2017
Lockheed Martin Corporation
FAA - WASHINGTON DC
126
DTFAWA-13-C-00035
 
COMMON ARTS FOLLOW ON
HYBRID
Strategic Review
Open
04/01/2013
03/31/2017
Lockheed Martin Corporation
FAA - WASHINGTON DC
127
DTFAWA-15-C-00035
 
DUATS II - DIRECT USER ACCESS TERMINAL SERVICE II
FFP
Strategic Review
Open
05/17/2015
05/16/2017
Lockheed Martin Corporation
FAA - WASHINGTON DC
128
DTFAWA-16-C-00017
 
MICRO-EARTS FOLLOW-ON
HYBRID
Strategic Review
Open
05/01/2016
04/30/2017
Lockheed Martin Corporation
FAA - WASHINGTON DC
129
DTFAWA-16-C-00021
 
TERMINAL FLIGHT DATA MANAGER (TFDM
HYBRID
Strategic Review
Open
06/30/2016
06/29/2021
Lockheed Martin Corporation
FAA - WASHINGTON DC
130
DTRT57-12-D-30004
 
TMIS
CPFF
Strategic Review
Open
02/20/2012
02/14/2017
Lockheed Martin Corporation
US DEPARTMENT OF TRANSPORTATION/RITA
131
DTRT57-12-D-30004
DTRTV-T0024
TMIS
CPFF
Strategic Review
Open
02/20/2012
02/28/2017
Lockheed Martin Corporation
US DEPARTMENT OF TRANSPORTATION/RITA
132
DU100F-14-C-03
 
HUD ITS
HYBRID
Strategic Review
Open
08/01/2014
07/31/2017
Lockheed Martin Corporation
DEPT OF HOUSING&URBAN DEV,WASHINGTON,DC
133
EP-W-09-031
 
SCIENTIFIC ENGINEERING RESPONSE & ANALYTICAL SRVS
CPFF
Strategic Review
Open
09/23/2009
09/22/2016
Lockheed Martin Services, Inc.
ENVIRONMENTAL PROTECTION AGENCY, DC
134
FA8240-14-C-2138
 
DVS O&M
HYBRID
Strategic Review
Open
10/01/2014
09/30/2016
Lockheed Martin Corporation
USAF-HILL AIR FORCE BASE, UT
135
FA8732-13-D-0001
 
NETCENTS 2 IDIQ
IDIQ
Strategic Review
Open
07/30/2013
07/29/2018
Lockheed Martin Corporation
AFMC
136
FA8732-15-D-0043
 
NETCENTS 2 NETOPS & INFRASTRUCTURE (F&O) IDIQ
IDIQ
Strategic Review
Open
05/15/2015
05/14/2022
Lockheed Martin Corporation
AFMC
137
FA8732-15-D-0043
1
NETCENTS 2 NETOPS & INFRA - POST AWARD CONF
FFP
Strategic Review
Open
05/15/2015
05/14/2022
Lockheed Martin Corporation
AFMC
138
FA8734-08-D-0003
27
AF PSDT-SP DO #27 TFSC
FFP
Strategic Review
Open
09/01/2015
08/31/2016
Lockheed Martin Services, Inc.
USAF-RANDOLPH AFB
139
FA8734-08-D-0003
28
AF PSDT-SP DO #28 ITDR
HYBRID
Strategic Review
Open
09/01/2015
08/31/2016
Lockheed Martin Services, Inc.
USAF-RANDOLPH AFB
140
FA8734-08-D-0003
29
AF PSDT- AFPOA OPS SERVICES DO #29
HYBRID
Strategic Review
Open
03/01/2016
12/31/2016
Lockheed Martin Services, Inc.
USAF-RANDOLPH AFB
141
FA8734-08-D-0003
30
AF PSDT-SP DO #30 A1X SUPPORT
HYBRID
Strategic Review
Open
09/27/2015
09/26/2016
Lockheed Martin Services, Inc.
USAF-RANDOLPH AFB
142
FA8734-08-D-0003
32
AF PSDT-SP DO #32 DD-214
FFP
Strategic Review
Open
09/27/2015
08/31/2016
Lockheed Martin Services, Inc.
USAF-RANDOLPH AFB
143
FA8734-08-D-0003
33
AF PSDT-SP DO #33 INVISIBLE WOUNDS OF WAR SUPPORT
HYBRID
Strategic Review
Open
03/31/2016
03/30/2017
Lockheed Martin Services, Inc.
USAF-RANDOLPH AFB



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
144
FA8771-11-D-1006
 
GCSS-AF 2 BASIC
IDIQ
Strategic Review
Open
09/13/2011
09/12/2018
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
145
FA8771-11-D-1006
40
GCSS-AF 2-IBM-ELA
FFP
Strategic Review
Open
10/31/2012
07/31/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
146
FA8771-11-D-1006
78
GCSS-AF 2- CCE AMAZON WEB SERVICES GOVCLOUD PILOT
HYBRID
Strategic Review
Open
11/07/2013
08/06/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
147
FA8771-11-D-1006
94
GCSS-AF 2 - AUTONOMY IDOL 10 UPDATE
HYBRID
Strategic Review
Open
02/21/2014
06/23/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
148
FA8771-11-D-1006
119
GCSS-AF 2-DEAMS 2015
HYBRID
Strategic Review
Open
02/17/2015
02/16/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
149
FA8771-11-D-1006
122
GCSS-AF 2-LMIS-EV 2015
HYBRID
Strategic Review
Open
02/28/2015
08/27/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
150
FA8771-11-D-1006
126
GCSS-AF 2-IPO AND DATA SERVICES
HYBRID
Strategic Review
Open
04/24/2015
08/23/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
151
FA8771-11-D-1006
128
GCSS-AF 2 - CLIN 3001, 3002 & 3003
HYBRID
Strategic Review
Open
06/19/2015
08/18/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
152
FA8771-11-D-1006
132
GCSS-AF 2 CORE SERVICES - MAJOR
FPIF
Strategic Review
Open
08/13/2015
08/12/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
153
FA8771-11-D-1006
133
GCSS-AF 2 -INFORMATICA 2015
FFP
Strategic Review
Open
08/01/2015
07/31/2018
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
154
FA8771-11-D-1006
135
GCSS-AF 2 - IBM INFOSPHERE GUARDIUM
FFP
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
155
FA8771-11-D-1006
136
GCSS-AF 2 - SUSTAINMENT EXCELLENCE
HYBRID
Strategic Review
Open
08/31/2015
11/30/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
156
FA8771-11-D-1006
137
GCSS-AF 2 - EESOH
HYBRID
Strategic Review
Open
09/14/2015
09/13/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
157
FA8771-11-D-1006
138
GCSS-AF 2 - MISSION MIGRATION SUPPORT
HYBRID
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
158
FA8771-11-D-1006
139
GCSS-AF 2-COMMON COMPUTING ENVIRONMENT (CCE)
HYBRID
Strategic Review
Open
09/25/2015
09/24/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
159
FA8771-11-D-1006
140
GCSS-AF 2 - CLOUD ENTERPRISE ENGINEERING (CEE)
HYBRID
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
160
FA8771-11-D-1006
141
GCSS-AF 2 - PIC FUSION 2015
HYBRID
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
161
FA8771-11-D-1006
142
GCSS-AF 2 - ENTERPRISE DATA EXCHANGE (EDE)
HYBRID
Strategic Review
Open
09/17/2015
03/27/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
162
FA8771-11-D-1006
143
GCSS-AF 2-ATANASUITE ENTERPRISE S/W RENEWAL 2015
FFP
Strategic Review
Open
09/25/2015
09/24/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
163
FA8771-11-D-1006
144
GCSS-AF 2 - ENTERPRISE SERVICES ENGRG SUPPORT
HYBRID
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
164
FA8771-11-D-1006
145
GCSS-AF 2 - CLIN 4001, 4002 & 4003
HYBRID
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
165
FA8771-11-D-1006
146
GCSS-AF 2-HP LOADRUNNER LIC RENEWAL 2015
FFP
Strategic Review
Open
11/01/2015
10/31/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
166
FA8771-11-D-1006
147
GCSS-AF 2-JASPERSOFT LIC RENEWAL 2015
FFP
Strategic Review
Open
10/31/2015
10/30/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
167
FA8771-11-D-1006
148
GCSS-AF 2-GOOGLE MAPS LIC RENEWAL 2015
FFP
Strategic Review
Open
11/19/2015
11/18/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
168
FA8771-11-D-1006
149
GCSS-AF 2-SOA SUITE FOR ORACLE BPEL 2015
FFP
Strategic Review
Open
11/25/2015
11/24/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
169
FA8771-11-D-1006
150
GCSS-AF 2 - HP PPM LIC RENEWAL 2015
FFP
Strategic Review
Open
12/01/2015
11/30/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
170
FA8771-11-D-1006
151
GCSS-AF 2 - CLIN 4001 & 4003
HYBRID
Strategic Review
Open
12/09/2015
12/03/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
171
FA8771-11-D-1006
152
GCSS-AF 2 - VCOMMANDER 2015
FFP
Strategic Review
Open
12/17/2015
12/16/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
172
FA8771-11-D-1006
153
GCSS-AF 2 - IBM DATAPOWER LIC RENEWAL 2015
FFP
Strategic Review
Open
01/01/2016
12/31/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
173
FA8771-11-D-1006
154
GCSS-AF 2 - TEAMQUEST LIC RENEWAL 2015
FFP
Strategic Review
Open
01/01/2016
12/31/2016
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
174
FA8771-11-D-1006
155
GCSS-AF 2-DEAMS 2016
HYBRID
Strategic Review
Open
02/17/2016
02/16/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
175
FA8771-11-D-1006
156
GCSS-AF 2-LMIS-EV 2016
HYBRID
Strategic Review
Open
03/18/2016
03/17/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
176
FA8771-11-D-1006
157
GCSS-AF 2 - RED HAT JBOSS LIC RENEWAL 2016
FFP
Strategic Review
Open
01/28/2016
01/27/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
177
FA8771-11-D-1006
158
GCSS-AF 2-AKAMAI MAINT RENEWAL 2016
FFP
Strategic Review
Open
03/01/2016
02/28/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
178
FA8771-11-D-1006
159
GCSS-AF 2-VMWARE SW MAINTENANCE 2016
FFP
Strategic Review
Open
04/01/2016
03/31/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
179
FA8771-11-D-1006
160
GCSS-AF 2 - CLIN 4001, 4002 & 4003
HYBRID
Strategic Review
Open
04/12/2016
04/11/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
180
FA8771-11-D-1006
161
GCSS-AF 2-METASTORM 2016
FFP
Strategic Review
Open
04/01/2016
03/31/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
181
FA8771-11-D-1006
162
GCSS-AF 2 - CLIN 4001 & 4002
HYBRID
Strategic Review
Open
05/02/2016
05/01/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
182
FA8771-11-D-1006
163
GCSS-AF 2- SERVICENOW 2016
FFP
Strategic Review
Open
04/01/2016
03/31/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
183
FA8771-11-D-1006
164
GCSS-AF 2- SPLUNK ENTERPRISE 2016
FFP
Strategic Review
Open
05/11/2016
05/10/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
184
FA8771-11-D-1006
165
GCSS-AF 2- IBM TAM 6.0 & 6.1 2016
FFP
Strategic Review
Open
06/01/2016
04/30/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
185
FA8771-11-D-1006
FA8772-16-F-1005
GCSS-AF 2 - CLIN 4001 & 4003
FPIF
Strategic Review
Open
06/27/2016
06/26/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
186
FA8771-11-D-1006
FA8772-16-F-1006
GCSS-AF 2 CORE SERVICES - MAJOR
FPIF
Strategic Review
Open
08/13/2016
08/12/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
187
FA8771-11-D-1006
FA8772-16-F-1007
GCSS-AF 2 - CLIN 4001 & 4002
FPIF
Strategic Review
Open
06/29/2016
06/28/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
188
FA8771-11-D-1006
FA8772-16-F-1010
GCSS-AF 2-COMMON COMPUTING ENVIRONMENT (CCE) CONVE
HYBRID
Strategic Review
Open
09/05/2016
09/03/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
189
FA8771-11-D-1006
FA8772-16-F-1011
GCSS-AF 2-SUSTAINMENT EXCELLENCE 2016
HYBRID
Strategic Review
Open
08/31/2016
08/30/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
190
FA8771-11-D-1006
FA8772-16-F-1012
GCSS-AF 2-ERP ARCHITECTURE AND ENGINEERING SUPPORT
HYBRID
Strategic Review
Open
08/21/2016
08/20/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
191
FA8771-11-D-1006
FA8772-16-F-1013
GCSS-AF 2 - CLIN 4001, 4002 & 4003
HYBRID
Strategic Review
Open
07/25/2016
07/24/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
192
FA8771-11-D-1006
FA8772-16-F-1014
GCSS-AF 2-ENTERPRISE INFRASTRUCTURE & PLATFORM ENG
HYBRID
Strategic Review
Open
08/30/2016
08/29/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
193
FA8771-11-D-1006
FA8772-16-F-1015
GCSS-AF 2-ENTERPRISE INFRASTRUCTURE TECH REFRESH
HYBRID
Strategic Review
Open
07/25/2016
07/24/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
194
FA8771-11-D-1006
FA8772-16-F-1016
GCSS-AF 2-ENTERPRISE INFRASTRUCTURE & PLATFORM BUI
HYBRID
Strategic Review
Open
07/25/2016
07/24/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
195
FA8771-11-D-1006
FA8772-16-F-1017
GCSS-AF 2-IAAS PAAS
HYBRID
Strategic Review
Open
08/07/2016
08/06/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
196
FA8771-11-D-1006
FA8772-16-F-1018
GCSS-AF 2 - SILANIS SW MAINT RENEWAL 2016
FFP
Strategic Review
Open
07/15/2016
07/14/2017
Lockheed Martin Corporation
USAF-MAXWELL AFB,ALABAMA
197
FA8808-12-F-0001
 
CAMP PARKS COMMUNICATION ANNEX OM&S
HYBRID
Strategic Review
Open
06/15/2012
11/30/2016
Lockheed Martin Integrated Systems, Inc.
SMC/MCK SPACE & MISSILE SYSTEMS CENTER, EL SEGUNDO
198
GS-00F-242CA
 
CONSOLIDATED SCHEDULE - PROFESSIONAL SERVICES
IDIQ
Strategic Review
Open
08/15/2015
08/14/2020
Lockheed Martin Services, Inc.
GENERAL SERVICES ADMINISTRATION, WA



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
199
GS-00F-242CA
FA6643-16-F-0006
AFRC F-16 MTT SOFTWARE CONCURRENCY (FOLLOW-ON)
HYBRID
Strategic Review
Open
05/26/2016
10/25/2016
Lockheed Martin Services, Inc.
USAF, ROBBINS AFB, GEORGIA
200
GS00Q09BGD0039
 
GSA ALLIANT GWAC BASIC
IDIQ
Strategic Review
Open
05/01/2009
04/30/2019
Lockheed Martin Integrated Systems, Inc.
GENERAL SERVICES ADMINISTRATION, CA
201
GS00Q09BGD0039
D12PD00538
MEPCOM II
HYBRID
Strategic Review
Open
04/01/2012
08/31/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-HQ US ARMY MEPCOM, NORTH CHICAGO,IL W52BKS
202
GS00Q09BGD0039
DJA-13-AHDQ-G-0174
ENTERPRISE STANDARD ARCHITECTURE (ESA) IV
HYBRID
Strategic Review
Open
01/01/2013
03/31/2017
Lockheed Martin Integrated Systems, Inc.
BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVE
203
GS00Q09BGD0039
DOLB129633889
DATA CENTER CONSOLIDATION INITIATIVE (DCCI) PROJEC
HYBRID
Strategic Review
Open
09/25/2012
09/24/2016
Lockheed Martin Integrated Systems, Inc.
DEPT OF LABOR, OASAM OFFC OF PROC SVC,DC
204
GS00Q09BGD0039
EP-G15H-01139
ENTERPRISE CONTENT MANAGEMENT SYSTEM (ECMS)
HYBRID
Strategic Review
Open
06/24/2015
06/23/2017
Lockheed Martin Integrated Systems, Inc.
ENVIRONMENTAL PROTECTION AGENCY, DC
205
GS00Q09BGD0039
FBIMASS001
MAINTENANCE AGREEMENT SUPPORT SERVICES (MASS)
HYBRID
Strategic Review
Open
08/28/2012
08/31/2016
Lockheed Martin Integrated Systems, Inc.
FEDERAL BUREAU OF INVESTIGATION, WASH,DC
206
GS00Q09BGD0039
GSQ0014AJ0024
GSA CAMEO
HYBRID
Strategic Review
Open
05/15/2014
09/30/2016
Lockheed Martin Integrated Systems, Inc.
GENERAL SERVICES ADMINISTRATION, VA
207
GS00Q09BGD0039
GST0012AJ0077
DC3
HYBRID
Strategic Review
Open
01/27/2012
01/26/2017
Lockheed Martin Integrated Systems, Inc.
GENERAL SERVICES ADMINISTRATION, VA
208
GS00Q09BGD0039
GST0813BP0009
ENGINEERING & OPS SUPPT FOR THE NETWK TRAINING CTR
HYBRID
Strategic Review
Open
01/01/2013
12/31/2016
Lockheed Martin Integrated Systems, Inc.
GENERAL SERVICES ADMINISTRATION, GA
209
GS00Q09BGD0039
HHSM-500-2016-0013U
NATIONAL DATA WAREHOUSE (NDW) GSA ALLIANT GWAC
CPFF/AF
Strategic Review
Open
08/01/2016
08/31/2022
Lockheed Martin Integrated Systems, Inc.
CENTERS MEDICARE & MEDICAID,BALTIMORE,MD
210
GS00Q09BGD0039
W912DY-15-F-0164
NEXT GENERATION TECHNICAL SUPPORT IV (NGTS IV)
HYBRID
Strategic Review
Open
08/20/2015
09/17/2016
Lockheed Martin Integrated Systems, Inc.
US ARMY ENGINEERING & SUPPORT CENTER, HUNTSVILLE
211
GS00V08PDD0065
 
GSA USA CONTACT IDIQ
IDIQ
Strategic Review
Open
03/10/2008
03/10/2018
Lockheed Martin Services, Inc.
GENERAL SERVICES ADMINISTRATION, DC
212
GS00V08PDD0065
DU100H-15-T-00002
HUD FHA RESOURCE CENTER
HYBRID
Strategic Review
Open
05/01/2015
04/30/2017
Lockheed Martin Services, Inc.
DEPT OF HOUSING&URBAN DEV,WASHINGTON,DC
213
GS00V08PDD0065
EP-G11C-00150
EPA CINCINNATI PUB ORDER TRACKING AND DIST SERVICE
HYBRID
Strategic Review
Open
10/01/2011
09/30/2016
Lockheed Martin Services, Inc.
ENVIRONMENTAL PROTECTION AGENCY, OH
214
GS-02F-0114T
 
GSA MOBIS 874 SIN 4
IDIQ
Strategic Review
Open
06/14/2007
06/13/2017
LOCKHEED MARTIN CORPORATION
GENERAL SERVICES ADMINISTRATION, VA



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
215
GS02Q16DCR0022
 
HUMAN CAPITAL & TRAINING SOL (HCATS) - POOL 1
IDIQ
Strategic Review
Open
05/13/2016
05/12/2021
Lockheed Martin Corporation
GSA REGION 2, NEW YORK, NY
216
GS02Q16DCR0057
 
HUMAN CAPITAL & TRAINING SOL (HCATS) - POOL 2
IDIQ
Strategic Review
Open
05/13/2016
05/12/2021
Lockheed Martin Corporation
GSA REGION 2, NEW YORK, NY
217
GS-10F-0324L
HHSP233201200097G
NCI DISTRIBUTION CENTER
TAM
Strategic Review
Open
01/18/2012
01/17/2017
Lockheed Martin Services, Inc.
DHHS/PSC/DAM, ROCKVILLE, MD
218
GS11Q15BJC0004
 
PROGRAM OFFICE SUPPORT (CISS) 1 YEAR BRIDGE
HYBRID
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Corporation
GENERAL SERVICES ADMINISTRATION, DC
219
GS-23F-0081K
 
GSA PES SCHEDULE (PROFESSIONAL ENGINEERING SVCS.)
IDIQ
Strategic Review
Open
01/14/2000
12/31/2019
Lockheed Martin Integrated Systems, Inc.
GENERAL SERVICES ADMINISTRATION, VA
220
GS-23F-0081K
HSCG44-13-F-PC2036
PAWSS
TAM
Strategic Review
Open
04/01/2013
08/31/2016
Lockheed Martin Integrated Systems, Inc.
US COAST GUARD
221
GS-23F-0113N
 
PROFESSIONAL ENGINEERING SERVICES (PES)
IDIQ
Strategic Review
Open
01/15/2003
01/14/2018
Lockheed Martin Services, Inc.
GENERAL SERVICES ADMINISTRATION, WA
222
GS-23F-0113N
NNG16PT41D
UV DETECTOR AND PHOTOCATHODE DEVELOPMENT (STOCK)
FFP
Strategic Review
Open
06/01/2016
09/30/2016
Lockheed Martin Corporation
NASA - GODDARD SPACE FLIGHT CENTER
223
GS-35F-285DA
 
GSA IT-70 SCHEDULE NEW
IDIQ
Strategic Review
Open
04/22/2016
04/21/2021
Lockheed Martin Corporation
GENERAL SERVICES ADMINISTRATION, DC
224
GST0012AJ0036
 
JIEDDO- COIC
IDIQ
Strategic Review
Open
12/08/2011
12/07/2016
Lockheed Martin Corporation
FEDSIM CONTRACTING CENTER, ALEXANDRIA,VA
225
GST0013AJ0036
 
JIEDDO OPS - JCAST
HYBRID
Strategic Review
Open
06/12/2013
12/11/2016
Lockheed Martin Corporation
FEDSIM CONTRACTING CENTER, ALEXANDRIA,VA
226
GST0510BM0126
 
USAF AMC LOGISTICS INT AND WEAPON SYSTEM SUPPORT
HYBRID
Strategic Review
Open
09/21/2010
09/20/2016
Lockheed Martin Integrated Systems, Inc.
GENERAL SERVICES ADMINISTRATION, GA
227
H98230-10-D-0021
 
NSA-G FACILITY SERVICES CONTRACT
IDIQ
Strategic Review
Open
01/01/2010
09/30/2016
Lockheed Martin Corporation
MARYLAND PROCUREMENT OFFICE,FT.GEORGE,MD
228
H98230-10-D-0021
5
NSA-G FACILITITY SERVICES CONTRACT
FFP
Strategic Review
Open
10/01/2014
09/30/2016
Lockheed Martin Corporation
MARYLAND PROCUREMENT OFFICE,FT.GEORGE,MD
229
H98230-10-D-0021
6
NSA-G FACILITITY SERVICES CONTRACT
FFP
Strategic Review
Open
10/01/2014
09/30/2016
Lockheed Martin Corporation
MARYLAND PROCUREMENT OFFICE,FT.GEORGE,MD



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
230
H98230-14-C-0020
 
COBRADUST
HYBRID
Strategic Review
Open
03/31/2014
10/31/2016
Lockheed Martin Corporation
MARYLAND PROCUREMENT OFFICE,FT.GEORGE,MD
231
HC1028-08-D-2022
 
ENCORE II - INFORMATION TECHNOLOGY SOLUTIONS
IDIQ
Strategic Review
Open
06/01/2008
05/31/2017
Lockheed Martin Integrated Systems, Inc.
USAF-DISA/DITCO, SCOTT AFB, IL
232
HC1028-08-D-2022
6S01
IGC II INTEGRATED DATA ENVIRONMENT
HYBRID
Strategic Review
Open
08/01/2014
09/30/2016
Lockheed Martin Integrated Systems, Inc.
THE UNITED STATES TRANSPORTATION COMMAND SCOTT AFB
233
HC1028-12-D-0021
 
GSM-O: IDIQ
IDIQ
Strategic Review
Open
10/02/2012
10/01/2017
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
234
HC1028-12-D-0021
5
GSM-O: INTEGRATION SUPPORT
HYBRID
Strategic Review
Open
06/07/2013
06/06/2018
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
235
HC1028-12-D-0021
10
GSM-O: NCCM-R
HYBRID
Strategic Review
Open
12/13/2013
09/12/2016
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
236
HC1028-12-D-0021
12
GSM-O: AFRICOM J2
HYBRID
Strategic Review
Open
05/01/2014
04/30/2019
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
237
HC1028-12-D-0021
13
GSM-O: ADNET
HYBRID
Strategic Review
Open
09/22/2014
09/21/2019
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
238
HC1028-12-D-0021
20
GSM-O: DISA COMMAND CENTER SUPPORT (DCC)
HYBRID
Strategic Review
Open
05/01/2015
04/30/2020
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
239
HC1028-12-D-0021
23
GSM-O: USAFRICOM OPS SUPPORT
HYBRID
Strategic Review
Open
07/10/2015
07/09/2019
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
240
HC1028-12-D-0021
24
GSM-O: OP AND SUST OF THE DISN INFRASTRUCTURE
HYBRID
Strategic Review
Open
01/19/2016
01/18/2018
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
241
HC1028-12-D-0021
25
GSM-O: MAINT & REPAIR DISN INFRASTRUCTURE
HYBRID
Strategic Review
Open
01/01/2016
12/31/2016
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
242
HC1028-12-D-0021
26
GSM-O: JRSS
HYBRID
Strategic Review
Open
03/29/2016
03/28/2019
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
243
HC1028-12-D-0021
27
GSM-O: INFORMATION ASSURANCE PROGRAM SUPPORT
HYBRID
Strategic Review
Open
03/14/2016
03/13/2020
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
244
HC1028-12-D-0021
28
GSM-O: WHCA
HYBRID
Strategic Review
Open
01/12/2016
01/11/2020
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
245
HC1028-12-D-0021
29
GSM-O: GSM-O NET ASSURANCE SUPPORT
HYBRID
Strategic Review
Open
03/14/2016
03/13/2020
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
246
HC1028-12-D-0021
30
GSM-O: JFHQ-DODIN
HYBRID
Strategic Review
Open
06/18/2016
06/17/2020
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
247
HC1028-12-D-0021
32
GSM-O: AFRICOM SIPR NIPR
HYBRID
Strategic Review
Open
07/10/2016
07/09/2020
Lockheed Martin Corporation
USAF-DISA/DITCO, SCOTT AFB, IL
248
HC1028-12-D-0028
 
DISA T&E MSS
IDIQ
Strategic Review
Open
07/30/2012
01/26/2018
Lockheed Martin Corporation
DEFENSE INFORMATION SYSTEMS AGENCY



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
249
HC1028-13-F-0255
 
AFNCR-IT
HYBRID
Strategic Review
Open
07/01/2013
09/30/2016
Lockheed Martin Integrated Systems, Inc.
USAF-DISA/DITCO, SCOTT AFB, IL
250
HDTRA1-08-D-0016
 
DEFENCE THREAT REDUCTION AGENCY (DTRA)
HYBRID
Strategic Review
Open
09/15/2008
09/16/2018
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
251
HDTRA1-08-D-0016
19
DTRA - TASK ORDER 0019
HYBRID
Strategic Review
Open
09/01/2015
08/31/2016
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
252
HDTRA1-08-D-0016
20
DTRA - TASK ORDER 0020
HYBRID
Strategic Review
Open
09/19/2016
09/18/2017
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
253
HDTRA1-08-D-0016
21
DTRA - TASK ORDER 0021
HYBRID
Strategic Review
Open
09/25/2015
09/24/2016
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
254
HDTRA1-08-D-0016
22
DTRA - TASK ORDER 0022
HYBRID
Strategic Review
Open
02/01/2016
01/31/2017
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
255
HDTRA1-08-D-0016
24
DTRA - TASK ORDER 0024
FFP
Strategic Review
Open
07/09/2015
11/08/2016
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
256
HDTRA1-08-D-0016
26
DTRA - TASK ORDER 0026
FFP
Strategic Review
Open
08/07/2015
08/26/2016
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
257
HDTRA1-08-D-0016
27
DTRA - TASK ORDER 0027
FFP
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
258
HDTRA1-08-D-0016
28
DTRA - TASK ORDER 0028
HYBRID
Strategic Review
Open
04/22/2016
04/21/2017
Lockheed Martin Integrated Systems, Inc.
DEFENSE THREAT REDUCTION AGENCY, VA
259
HHM402-10-D-0015
 
DIA SITE
IDIQ
Strategic Review
Open
05/14/2010
05/13/2020
Lockheed Martin Corporation
DEF INTELLIGENCE AGENCY,WASHINGTON,D.C.
260
HHM402-10-D-0015
2
DIA ENTERPRISE INFRASTRUCTURE ENG SERVICES (EIES)
HYBRID
Strategic Review
Open
11/01/2013
01/31/2017
Lockheed Martin Corporation
DEF INTELLIGENCE AGENCY,WASHINGTON,D.C.
261
HHM402-12-D-0014
 
SOLUTIONS FOR INTELLIGENCE ANALYSIS (SIA) II
IDIQ
Strategic Review
Open
11/12/2012
11/11/2016
Lockheed Martin Corporation
DEF INTELLIGENCE AGENCY,WASHINGTON,D.C.
262
HHM402-12-D-0014
1
SIA II - DCTC
HYBRID
Strategic Review
Open
09/27/2013
09/26/2016
Lockheed Martin Corporation
DEF INTELLIGENCE AGENCY,WASHINGTON,D.C.
263
HHM402-15-D-0027
 
E-SITE
IDIQ
Strategic Review
Open
07/17/2015
12/04/2016
Lockheed Martin Corporation
DEF INTELLIGENCE AGENCY,WASHINGTON,D.C.
264
HHSF223200950007I
 
ENTERPRISE SYSTEM LIFE CYCLE MANAGEMENT SUPPORT
IDIQ
Strategic Review
Open
07/09/2009
06/30/2019
Lockheed Martin Integrated Systems, Inc.
FOOD AND DRUG ADMINISTRATION (FDA), MD.



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
265
HHSF223200950007I
HHSF22301001T
MISSION ACCOMPLISHMENT & REGULATORY COMPLIANCE
HYBRID
Strategic Review
Open
09/25/2013
09/24/2017
Lockheed Martin Integrated Systems, Inc.
FOOD AND DRUG ADMINISTRATION (FDA), MD.
266
HHSM-500-2006-00024I
HHSM-500-T0002
CMS CCS NATIONAL DATA WAREHOUSE (NDW)
HYBRID
Strategic Review
Open
05/14/2014
05/31/2017
Lockheed Martin Services, Inc.
CENTERS MEDICARE & MEDICAID,BALTIMORE,MD
267
HHSM-500-2007-00004I
 
CMS, OAGM, AGG, DBSC
IDIQ
Strategic Review
Open
10/26/2006
10/25/2016
Lockheed Martin Services, Inc.
CENTERS MEDICARE & MEDICAID,BALTIMORE,MD
268
HHSM-500-2013-00016I
 
VIRTUAL DATA CENTER PRIME CONTRACT
IDIQ
Strategic Review
Open
11/15/2012
11/14/2016
Lockheed Martin Services, Inc.
DEPARTMENT OF HEALTH & HUMAN SERVICES, MD
269
HHSM-500-2013-00016I
HHSM-500-T0001
VDCP NPPTP INFRASTRUCTURE
FFP
Strategic Review
Open
08/08/2013
08/07/2017
Lockheed Martin Services, Inc.
DEPARTMENT OF HEALTH & HUMAN SERVICES, MD
270
HHSM-500-2013-00016I
HHSM-500-T0002
CMS ENTERPRISE COMPUTING SERVICES (CECS)
HYBRID
Strategic Review
Open
06/01/2014
11/30/2016
Lockheed Martin Services, Inc.
DEPARTMENT OF HEALTH & HUMAN SERVICES, MD
271
HHSM-500-2013-00016I
HHSM-500-T0003
VDC TO IHCCS
HYBRID
Strategic Review
Open
06/01/2014
12/31/2016
Lockheed Martin Services, Inc.
DEPARTMENT OF HEALTH & HUMAN SERVICES, MD
272
HHSN263999900033I
EP-G11H-00153
CCRS
HYBRID
Strategic Review
Open
07/06/2011
01/05/2017
Lockheed Martin Services, Inc.
ENVIRONMENTAL PROTECTION AGENCY, DC
273
HHSN263999900033I
EP-G12S-00002
OSRTI SUPERFUND ENTERPRISE MGMT SUPPT (SEMS)
HYBRID
Strategic Review
Open
12/16/2011
12/15/2016
Lockheed Martin Services, Inc.
ENVIRONMENTAL PROTECTION AGENCY, DC
274
HHSN263999900033I
EP-G12S-00003
OSRTI SEMS REFERENCE DESK, TRAINING AND HELP DESK
HYBRID
Strategic Review
Open
12/16/2011
12/15/2016
Lockheed Martin Services, Inc.
ENVIRONMENTAL PROTECTION AGENCY, DC
275
HHSN263999900033I
HHSP233201175055W
OCSE - FEDERAL PARENT LOCATOR SERVICES (FPLS)
HYBRID
Strategic Review
Open
08/20/2011
08/19/2016
Lockheed Martin Services, Inc.
DEPARTMENT OF HEALTH & HUMAN SERVICES, MD
276
HHSN276201400198U
 
NIH-NLM PES TECH SPT AUDIOVISUAL PGM
TAM
Strategic Review
Open
08/12/2014
08/11/2017
Lockheed Martin Services, Inc.
NATIONAL LIBRARY OF MEDICINE, MD
277
HHSN316201200034W
 
CHIEF INFO OFF - SOLUTIONS & PARTNERS 3 (CIO-SP3)
IDIQ
Strategic Review
Open
06/01/2012
05/31/2022
Lockheed Martin Services, Inc.
NATIONAL INSTITUTES OF HEALTH, MD
278
HHSN316201200034W
EP-G16D-00235
DEVELOPMENTAL SYSTEM TOXICITY NETWORK (DEVTOXNET)
FFP
Strategic Review
Open
07/01/2016
06/30/2017
Lockheed Martin Services, Inc.
NATIONAL INSTITUTES OF HEALTH, MD
279
HHSN316201200034W
H92276-14-F-0022
SOCAFRICA IE/EA
HYBRID
Strategic Review
Open
07/01/2014
06/30/2017
Lockheed Martin Services, Inc.
SPECIAL OPERATIONS COMMAND-AFRICA, STUTTGART, GERM



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
280
HHSN316201200034W
HT9402-15-F-0030
CLINICAL QUALITY MANAGEMENT SUPPORT (CQMS)
HYBRID
Strategic Review
Open
10/01/2015
09/30/2016
Lockheed Martin Services, Inc.
DEFENSE HEALTH AGENCY-COD FC, FALLS CHURCH, VA
281
HHSP23320095401JI
 
HHS PSC ITO
IDIQ
Strategic Review
Open
10/01/2009
09/30/2016
Lockheed Martin Services, Inc.
DHHS/PSC/DAM, ROCKVILLE, MD
282
HHSP23320095401JI
HHSP23337001T
HHS PSC ITIO TASK ORDER
HYBRID
Strategic Review
Open
10/01/2009
09/30/2016
Lockheed Martin Services, Inc.
DHHS/PSC/DAM, ROCKVILLE, MD
283
HHSP233201400009I
 
HHS PSS FOR OCR
IDIQ
Strategic Review
Open
04/30/2014
04/29/2019
Lockheed Martin Services, Inc.
DHHS/PSC/DAM, ROCKVILLE, MD
284
HM047615D0002
 
LSC IDIQ
IDIQ
Strategic Review
Open
07/02/2015
07/03/2019
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
285
HM047615D0002
2
LSC TASK ORDER 0002
HYBRID
Strategic Review
Open
09/30/2015
11/25/2016
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
286
HM047615D0002
3
LSC TASK ORDER 0003
HYBRID
Strategic Review
Open
01/22/2016
11/25/2016
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
287
HM047615D0002
4
LSC TASK ORDER 4
HYBRID
Strategic Review
Open
02/01/2016
11/25/2016
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
288
HM047615D0002
5
LSC TASK ORDER 0005
HYBRID
Strategic Review
Open
01/15/2016
11/25/2016
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
289
HM047615D0002
6
LSC TASK ORDER 0006
HYBRID
Strategic Review
Open
02/09/2016
02/08/2017
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
290
HM047615D0009
 
EXPLOIT IDIQ
IDIQ
Strategic Review
Open
09/30/2015
03/28/2021
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
291
HM047615D0009
1
EXPLOIT TASK ORDER 0001
HYBRID
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
292
HM047615D0009
2
EXPLOIT TASK ORDER 002
HYBRID
Strategic Review
Open
04/07/2016
04/06/2017
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
293
HM157516D0001
 
GEOAXIS RECOMPETE IDIQ
IDIQ
Strategic Review
Open
04/01/2016
06/30/2021
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
294
HM157516D0001
1
GEOAXIS IDIQ - TO 0001
HYBRID
Strategic Review
Open
04/01/2016
06/30/2017
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
295
HM157516D0001
2
GEOAXIS IDIQ - TO 0002
HYBRID
Strategic Review
Open
07/01/2016
06/30/2017
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
296
HM157516D0001
3
GEOAXIS IDIQ - TO 0003
HYBRID
Strategic Review
Open
07/01/2016
06/30/2017
Lockheed Martin Corporation
NATIONAL GEOSPATIAL INTELLIGENCE AGENCY, VA
297
HSCG23-16-A-PFC000
 
TRAINING SUPPORT SERVICES FOR THE USCG TRAINING SY
BAA
Strategic Review
Open
05/01/2016
04/30/2017
Lockheed Martin Corporation
US COAST GUARD
298
HSCG23-16-A-PFC000
HSCG23-16-F-PFC022
TRAINING AND SUPPORT SERVICES (YORKTOWN, VA)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
299
HSCG23-16-A-PFC000
HSCG23-16-F-PFC029
TRAINING AND SUPPORT SERVICES (MLEA)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
300
HSCG23-16-A-PFC000
HSCG23-16-F-PFC033
TRAINING AND SUPPORT SERVICES (LDC)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
301
HSCG23-16-A-PFC000
HSCG23-16-F-PFC034
TRAINING AND SUPPORT SERVICES (ELIZABETH CITY, NC)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
302
HSCG23-16-A-PFC000
HSCG23-16-F-PFC035
TRAINING AND SUPPORT SERVICES (TCY YORKTOWN, VA)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
303
HSCG23-16-A-PFC000
HSCG23-16-F-PFC036
TRAINING AND SUPPORT SERVICES (ATC MOBILE)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
304
HSCG23-16-A-PFC000
HSCG23-16-F-PFC037
TRAINING AND SUPPORT SERVICES (TCCM CAPE MAY, NJ)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
305
HSCG23-16-A-PFC000
HSCG23-16-F-PFC038
TRAINING AND SUPPORT SERVICES (PETALUMA, CA)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
306
HSCG23-16-A-PFC000
HSCG23-16-F-PFC039
TRAINING AND SUPPORT SERVICES (SMTC - CAMP LEJUNE)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
307
HSCG23-16-A-PFC000
HSCG23-16-F-PFC040
TRAINING AND SUPPORT SERVICES (SMTC OCO)
HYBRID
Strategic Review
Open
05/01/2016
11/30/2016
Lockheed Martin Corporation
US COAST GUARD
308
HSHQDC-14-D-E2042
 
DHS EAGLE II IDIQ
IDIQ
Strategic Review
Open
05/09/2014
09/26/2018
Lockheed Martin Corporation
DEPT. OF HOMELAND SECURITY, WASH, DC
309
HSSS01-13-D-0001
 
DRY FILTER UNIT SUPPORT IDIQ
IDIQ
Strategic Review
Open
01/10/2012
12/31/2017
Lockheed Martin Services, Inc.
US SECRET SERVICE, WASHINGTON, DC
310
HSSS01-13-D-0001
HSSS01-16-J-0001
DRY FILTER UNIT SUPPORT (DO 4)
HYBRID
Strategic Review
Open
10/01/2015
09/30/2016
Lockheed Martin Services, Inc.
US SECRET SERVICE, WASHINGTON, DC



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
311
HSTS01-08-D-HRM010
 
TSA IHOP
IDIQ
Strategic Review
Open
07/03/2008
01/01/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
312
HSTS01-08-D-HRM010
HSTS01-15-J-HRM094
HRACCESS SYSTEM TRANSITION INITIAL PLNG/MIGRATION
HYBRID
Strategic Review
Open
07/24/2015
01/02/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
313
HSTS01-08-D-HRM010
HSTS01-15-J-HRM111
AD-HOC REPORT TRANSITION
HYBRID
Strategic Review
Open
10/01/2015
12/31/2016
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
314
HSTS01-08-D-HRM010
HSTS01-16-J-HRM025
TSA IHOP OPTION YEAR 7
HYBRID
Strategic Review
Open
01/02/2016
01/01/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
315
HSTS01-08-D-HRM010
HSTS01-16-J-HRM032
WORKFORCE PLANNING TRANSITION SERVICES
HYBRID
Strategic Review
Open
02/25/2016
10/31/2016
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
316
HSTS01-08-D-HRM010
HSTS01-16-J-HRM033
POSITION MANAGEMENT/POSITION CLASSIFIC TRANSITION
HYBRID
Strategic Review
Open
02/09/2016
01/01/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
317
HSTS01-08-D-HRM010
HSTS01-16-J-HRM034
RETIREMENT TRANSITION SUPPORT SERVICES
HYBRID
Strategic Review
Open
02/12/2016
01/01/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
318
HSTS01-08-D-HRM010
HSTS01-16-J-HRM035
MAP TRANSITION SUPPORT SERVICES
HYBRID
Strategic Review
Open
01/02/2016
01/01/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
319
HSTS01-08-D-HRM010
HSTS01-16-J-HRM102
TIER 2 HD SUPPORT SERVICES-TRANSITION
HYBRID
Strategic Review
Open
06/27/2016
12/09/2016
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
320
HSTS01-11-J-DAD003
 
CASE MGMT SYSTEM-LEGACY DATA MIGRATION
HYBRID
Strategic Review
Open
05/07/2013
01/02/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
321
HSTS01-14-J-HRM034
 
IDW-INTEGRATED WAREHOUSE DATABASE O&M
HYBRID
Strategic Review
Open
02/01/2014
01/01/2017
Lockheed Martin Integrated Systems, Inc.
TRANSPORTATION SECURITY ADMIN, WASHINGTON DC
322
HSTS04-09-D-ST2234
HSTS04-11-J-CT2095 (TO018)
TSA SEIS TO018 - CENTRAL REGION
HYBRID
Strategic Review
Open
07/20/2011
09/30/2016
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
323
HSTS04-09-D-ST2234
HSTS04-14-J-CT-4042 (TO 33)
TSA SESI TO 33 - LOGISTIC SUPPORT SERVICES
HYBRID
Strategic Review
Open
04/11/2014
09/10/2016
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
324
HSTS04-09-D-ST2234
HSTS04-14-J-ORC017 (TO 34)
TSA SESI TO 34 - DURESS ALARMS
FFP
Strategic Review
Open
05/09/2014
04/30/2018
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
325
HSTS04-15-D-CT4057
 
TRANSPORTATION SECURITY EQUIP. DEPLOYMENT SERVICES
HYBRID
Strategic Review
Open
07/31/2015
07/30/2020
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
326
HSTS04-15-D-CT4057
HSTS04-15-J-CT4039
TRANSPORTATION SECURITY EQUIP. DEPLOYMENT SERVICES
HYBRID
Strategic Review
Open
08/01/2015
03/31/2017
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
327
HSTS04-15-D-CT4057
HSTS04-15-J-CT4042
TRANSPORTATION SECURITY EQUIP. DEPLOYMENT SERVICES
HYBRID
Strategic Review
Open
07/31/2015
07/30/2020
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
328
HSTS04-15-D-CT4057
HSTS04-15-J-CT4055
TRANSPORTATION SECURITY EQUIP. DEPLOYMENT SERVICES
HYBRID
Strategic Review
Open
09/09/2015
07/30/2020
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
329
HSTS04-15-D-CT4057
HSTS04-16-J-CT4007
TRANSPORTATION SECURITY EQUIP. DEPLOYMENT SERVICES
HYBRID
Strategic Review
Open
08/01/2015
08/05/2016
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
330
HSTS07-15-D-TWE203
 
SPECIALIZED SECURITY TRAINING
IDIQ
Strategic Review
Open
12/30/2014
12/29/2019
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
331
HSTS07-15-D-TWE203
HSTS07-15-J-PSE006
SPECIALIZED SECURITY TRAINING
HYBRID
Strategic Review
Open
08/17/2015
08/16/2017
Lockheed Martin Corporation
TRANSPORTATION SECURITY ADMIN, ARLINGTON
332
J-FBI-08-041
 
NEXT GENERATION IDENTIFICATION
HYBRID
Strategic Review
Open
05/07/2008
05/06/2017
Lockheed Martin Corporation
FEDERAL BUREAU OF INVESTIGATION, WASH,DC
333
M67004-13-D-0022
 
MCLOGSS
HYBRID
Strategic Review
Open
05/23/2013
05/22/2017
Lockheed Martin Corporation
MARINE CORPS LOGISTICS BASE
334
MARVEL
 
MARVEL
BOA
Strategic Review
Open
04/01/2014
03/31/2019
Lockheed Martin Corporation
CLASSIFIED CUSTOMERS
335
N00024-13-C-4105
 
JAPANESE MARITIME SELF DEFENSE FORCE (JMSDF)
CPFF
Strategic Review
Open
05/28/2013
05/27/2018
Lockheed Martin Corporation
NAVAL SEA SYSTEMS COMMAND
336
N00024-13-D-5250
3
PEO IWS 5 - TO 0003
HYBRID
Strategic Review
Open
05/27/2015
07/31/2018
Lockheed Martin Corporation
NAVAL SEA SYSTEMS COMMAND
337
N00024-13-D-5250
4
PEO IWS 5 - TO 0004
HYBRID
Strategic Review
Open
06/17/2015
09/15/2017
Lockheed Martin Corporation
NAVAL SEA SYSTEMS COMMAND
338
N00024-16-C-5202
 
PEO IWS 5 PRODUCT SUPPORTABILITY AND INSTALLATION
HYBRID
Strategic Review
Open
06/21/2016
06/30/2021
LOCKHEED MARTIN CORPORATION
DC013 - WASHINGTON NAVY YARD DC, DC
339
N00039-11-C-0042
 
SURVEILLANCE TOWED ARRAY SENSOR SYSTEM (SURTASS)
HYBRID
Strategic Review
Open
04/28/2011
12/27/2016
Lockheed Martin Services, Inc.
USN SPAWAR, SAN DIEGO, CALIFORNIA
340
N00039-11-D-0031
 
SPAWAR GLOBAL C4ISR INSTALLATIONS
IDIQ
Strategic Review
Open
02/10/2011
02/09/2019
Lockheed Martin Services, Inc.
USN SPAWAR, SAN DIEGO, CALIFORNIA
341
N00104-16-P-DA62
 
COMPUTER DIGITAL
FFP
Strategic Review
Open
11/03/2015
11/02/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
342
N00104-16-P-DC52
 
EVALUATE REPAIR AND OR MODIFY
FFP
Strategic Review
Open
02/01/2016
10/11/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
343
N00104-16-P-DC53
 
EVALUATE REPAIR AND OR MODIFY
FFP
Strategic Review
Open
01/22/2016
09/28/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
344
N00104-16-P-DD93
 
CIRCUIT CARD ASSEMBLY
FFP
Strategic Review
Open
03/31/2016
03/31/2017
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
345
N00104-16-P-DE35
 
EVALUATE REPAIR AND OR MODIFY
FFP
Strategic Review
Open
04/11/2016
09/08/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
346
N00104-16-P-DE82
 
EVALUATE REPAIR AND OR MODIFY
FFP
Strategic Review
Open
04/25/2016
10/24/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
347
N00104-16-P-DF06
 
EVALUATE REPAIR AND OR MODIFY
FFP
Strategic Review
Open
05/11/2016
10/18/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
348
N00189-07-D-Z046
 
JFCOM PRIME CONTRACT
IDIQ
Strategic Review
Open
02/28/2008
05/31/2017
Lockheed Martin Services, Inc.
FISC, NORFOLK CONTRACTING DEPT, PA
349
N00189-07-D-Z046
122
JSEAD-A2AD J6 CAPABILTY ANALYSIS SUPPORT
HYBRID
Strategic Review
Open
10/07/2015
09/30/2016
Lockheed Martin Services, Inc.
FISC, NORFOLK CONTRACTING DEPT, PA
350
N00189-07-D-Z046
123
J6 WMA FOLLOW-ON 2016
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Services, Inc.
FISC, NORFOLK CONTRACTING DEPT, PA
351
N00189-07-D-Z046
124
JFCOM - CYBERSECURITY FOLLOW-ON 2016
HYBRID
Strategic Review
Open
06/01/2016
05/31/2017
Lockheed Martin Services, Inc.
FISC, NORFOLK CONTRACTING DEPT, PA
352
N00189-15-P-Z099
 
NAVY BUMED JAGMANUAL REVIEW SUPPORT SERVICES
HYBRID
Strategic Review
Open
01/01/2015
12/31/2019
Lockheed Martin Corporation
NAVSUP FLC NORFOLK CONTRACTING, PHILADELPHIA, PA
353
N00189-16-D-Z003
 
IT SUPPORT SERVICES FOR THE NAVY PERSONNEL COMMAND
HYBRID
Strategic Review
Open
01/01/2016
12/31/2019
Lockheed Martin Corporation
NAVSUP FLC NORFOLK CONTRACTING, PHILADELPHIA, PA
354
N00189-16-D-Z003
1
PERS 2 OPERATIONS
HYBRID
Strategic Review
Open
01/01/2016
12/31/2016
Lockheed Martin Corporation
NAVSUP FLC NORFOLK CONTRACTING, PHILADELPHIA, PA
355
N00189-16-D-Z003
2
PERS 3 OPERATIONS
HYBRID
Strategic Review
Open
01/01/2016
12/31/2016
Lockheed Martin Corporation
NAVSUP FLC NORFOLK CONTRACTING, PHILADELPHIA, PA
356
N00189-16-D-Z003
3
IT SUPPORT SERVICES FOR THE NAVY PERSONNEL COMMAND
HYBRID
Strategic Review
Open
01/01/2016
12/31/2016
Lockheed Martin Corporation
NAVSUP FLC NORFOLK CONTRACTING, PHILADELPHIA, PA
357
N00604-12-A-3004
 
PACOM BPA
BOA
Strategic Review
Open
02/22/2012
02/21/2017
Lockheed Martin Integrated Systems, Inc.
NAVAL SUPPLY CENTER PEARL
358
N62306-15-D-7S05
 
COLLECTOR-EIPB TASKS
FFP
Strategic Review
Open
09/30/2015
10/29/2016
Lockheed Martin Corporation
NAVY-OCEANOGRAPHIC CTR,STENNIS SP CTR,MS
359
N62306-15-D-7S05
1
COLLECTOR-EIPB TASKS
FFP
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
NAVY-OCEANOGRAPHIC CTR,STENNIS SP CTR,MS



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
360
N62306-15-D-7S05
2
COLLECTOR-EIPB TASKS
FFP
Strategic Review
Open
09/30/2015
09/30/2016
Lockheed Martin Corporation
NAVY-OCEANOGRAPHIC CTR,STENNIS SP CTR,MS
361
N62306-15-D-7S05
3
COLLECTOR-EIPB TASKS
FFP
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
NAVY-OCEANOGRAPHIC CTR,STENNIS SP CTR,MS
362
N65236-13-D-4860
 
BATTLESPACE AWARENESS
HYBRID
Strategic Review
Open
11/15/2012
11/15/2016
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
363
N65236-13-D-4904
 
SPAWAR BUSINESS FORCE SUPPORT (BFS)
IDIQ
Strategic Review
Open
05/08/2013
05/07/2017
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
364
N65236-13-D-4904
1
BFS-GCSS
CPFF
Strategic Review
Open
09/30/2013
09/08/2016
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
365
N65236-13-D-4904
9999
SPAWAR BUSINESS FORCE SUPPORT (BFS)
FFP
Strategic Review
Open
05/08/2013
05/07/2018
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
366
N65236-13-D-4918
 
DECISION SUPERIORITY
IDIQ
Strategic Review
Open
04/03/2013
04/02/2017
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
367
N65236-13-D-4958
 
INTERGRATED CYBER OPERATIONS
IDIQ
Strategic Review
Open
07/16/2013
07/15/2017
Lockheed Martin Services, Inc.
SPAWAR, CHARLESTON, SC
368
N65236-14-D-2168
 
SPAWAR RDPDS
IDIQ
Strategic Review
Open
04/04/2014
04/03/2017
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
369
N65236-14-D-2168
3
SPAWAR RDPDS-DELIVERY ORDER #3
FFP
Strategic Review
Open
09/30/2015
09/29/2016
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
370
N65236-14-D-2168
4
SPAWAR RDPDS-DELIVERY ORDER #4
FFP
Strategic Review
Open
06/15/2016
09/30/2016
Lockheed Martin Corporation
SPAWAR, CHARLESTON, SC
371
N66001-08-D-0014
 
LCS
IDIQ
Strategic Review
Open
08/27/2008
08/26/2016
Lockheed Martin Services, Inc.
USN SPAWAR, SAN DIEGO, CALIFORNIA
372
N66001-08-D-0014
41
IPL /ISTORE - SYSTEMS INSTALLATION
CPFF
Strategic Review
Open
02/04/2016
01/31/2017
Lockheed Martin Services, Inc.
USN SPAWAR, SAN DIEGO, CALIFORNIA
373
N66001-08-D-0014
42
IPL SYSTEMS CUSTOMER SUPPT FOR LARGE & MED CONFIGS
CPFF
Strategic Review
Open
04/14/2016
04/13/2017
Lockheed Martin Services, Inc.
USN SPAWAR, SAN DIEGO, CALIFORNIA
374
N66001-08-D-0014
43
IPL NFORMATION STORE (ISTORE) SYSTEMS INSTALLATION
CPFF
Strategic Review
Open
07/27/2016
07/26/2017
Lockheed Martin Services, Inc.
USN SPAWAR, SAN DIEGO, CALIFORNIA
375
N68335-16-C-0328
 
PMA281 SYSTEMS LIFECYCLE SUPPORT
HYBRID
Strategic Review
Open
06/19/2016
06/18/2017
Lockheed Martin Corporation
FLEET INDUSTRIAL SUPPLY CENTER-PHILA.PA. N00140
376
N68936-10-D-0035
2
AIRCREW ELECTRONIC WARFARE TACTICAL TRAINING RANGE
HYBRID
Strategic Review
Open
12/20/2010
08/31/2016
LOCKHEED MARTIN CORPORATION
NAVAL AIR WARFARE CTR,WEAP DIV,CH LK,CA



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
377
N68936-10-D-0035
4
AIRCREW ELECTRONIC WARFARE TACTICAL TRAINING RANGE
HYBRID
Strategic Review
Open
09/28/2011
08/31/2016
LOCKHEED MARTIN CORPORATION
NAVAL AIR WARFARE CTR,WEAP DIV,CH LK,CA
378
N68936-10-D-0035
 
COMBAT ENVIRONMENT SIMULATION (CES) III
HYBRID
Strategic Review
Open
05/27/2010
08/31/2016
LOCKHEED MARTIN CORPORATION
NAVAL AIR WARFARE CTR,WEAP DIV,CH LK,CA
379
N68936-16-D-0018
 
AEWTTR
HYBRID
Strategic Review
Open
05/10/2016
05/09/2021
Lockheed Martin Corporation
CDR NAWCWD, CHINA LAKE, CA
380
N68936-16-D-0018
1
AEWTTR-SERVICE FOR SYSTEMS ENGINEERING/GEN MGMT
HYBRID
Strategic Review
Open
05/10/2016
10/30/2016
Lockheed Martin Corporation
CDR NAWCWD, CHINA LAKE, CA
381
NEP II
 
NEPTUNE II
HYBRID
Strategic Review
Open
04/01/2016
03/01/2017
Lockheed Martin Corporation
CLASSIFIED
382
NNJ09HD46C
 
FACILITIES DEVELOPMENT & OPERATIONS CONTRACT
HYBRID
Strategic Review
Open
11/07/2008
09/30/2017
Lockheed Martin Corporation
NASA JOHNSON SPACE CENTER
383
NNJ10GA35C
 
CARGO MISSION CONTRACT
HYBRID
Strategic Review
Open
01/01/2011
03/31/2017
Lockheed Martin Corporation
NASA JOHNSON SPACE CENTER
384
NRC-41-10-017
 
INTEGRATED SOURCE MANAGEMENT PORTFOLIO (ISMP)
IDIQ
Strategic Review
Open
05/11/2010
05/10/2020
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
385
NRC-41-10-017
NRC TO01
INTEGRATED SOURCE MANAGEMENT PORTFOLIO TO01
HYBRID
Strategic Review
Open
05/11/2010
05/10/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
386
NRC-HQ-11-C-33-0060
 
MAINTENANCE, OPERATION & MODERNIZATION SUPPORT
IDIQ
Strategic Review
Open
09/26/2011
09/25/2021
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
387
NRC-HQ-11-C-33-0060
2
ELECTRONIC INFORMAITON EXCHANGE (EIE)
TAM
Strategic Review
Open
03/12/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
388
NRC-HQ-11-C-33-0060
3
NRR SYSTEMS
TAM
Strategic Review
Open
03/14/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
389
NRC-HQ-11-C-33-0060
5
HR APPLICATIONS SYSTEMS AND ENVIRONMENT
TAM
Strategic Review
Open
03/12/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
390
NRC-HQ-11-C-33-0060
7
ACRS SYSTEMS - DOCUMENT PROCESSING
TAM
Strategic Review
Open
03/13/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
391
NRC-HQ-11-C-33-0060
8
CONSOLIDATED WEB FUNCTIONS
TAM
Strategic Review
Open
03/21/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
392
NRC-HQ-11-C-33-0060
10
AD HOC MODERNIZATION
TAM
Strategic Review
Open
05/08/2012
09/25/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
393
NRC-HQ-11-C-33-0060
11
DATABASE ADMINISTRATION
TAM
Strategic Review
Open
03/05/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
394
NRC-HQ-11-C-33-0060
12
AD-HOC SUPPORT FOR SHORT TERM PROJECTS
TAM
Strategic Review
Open
03/12/2012
09/25/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
395
NRC-HQ-11-C-33-0060
14
GENERAL LICENSE TRACKING SYSTEM
TAM
Strategic Review
Open
03/14/2012
03/25/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
396
NRC-HQ-11-C-33-0060
15
NRO ENTERPRISE PROJECT MANAGEMENT (EPM)
TAM
Strategic Review
Open
03/13/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
397
NRC-HQ-11-C-33-0060
16
FSME SYSTEMS
TAM
Strategic Review
Open
03/15/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
398
NRC-HQ-11-C-33-0060
18
NRR LICENSING INFRASTRUCTURE SUPPORT
TAM
Strategic Review
Open
03/13/2012
12/31/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
399
NRC-HQ-11-C-33-0060
24
ADM SYSTEMS TRANSITION
TAM
Strategic Review
Open
04/06/2012
03/31/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
400
NRC-HQ-11-C-33-0060
25
META SYSTEM SUPPORT
TAM
Strategic Review
Open
03/16/2012
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
401
NRC-HQ-11-C-33-0060
33
FSME AGREEMENT STATES WEBSITE OPERATIONS AND MAINT
TAM
Strategic Review
Open
09/26/2014
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
402
NRC-HQ-11-C-33-0060
34
HIGH PERFORMANCE COMPUTING SYSTEM
TAM
Strategic Review
Open
09/26/2014
09/25/2016
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
403
NRC-HQ-11-C-33-0060
37
SHAREPOINT SUPPORT
TAM
Strategic Review
Open
02/26/2014
09/25/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
404
NRC-HQ-11-C-33-0060
38
RAMP WEBSITE HOSTING
TAM
Strategic Review
Open
02/22/2015
09/25/2017
Lockheed Martin Services, Inc.
US NUCLEAR REGULATORY COMMISSION, DC
405
NRC-HQ-12-C-33-0103
 
MAINTENANCE, OPERATION, AND MODERNIZATION SPT. FA3
IDIQ
Strategic Review
Open
09/26/2012
09/25/2019
Lockheed Martin Corporation
US NUCLEAR REGULATORY COMMISSION, DC
406
NSFDACS1219442
 
ANTARCTIC SUPPORT CONTRACT (ASC)
HYBRID
Strategic Review
Open
12/22/2011
09/30/2016
Lockheed Martin Corporation
NATIONAL SCIENCE FOUNDATION, ARLINGTON, VA
407
PO 8559
 
BLANK ELEMENT
FFP
Strategic Review
Open
06/03/2016
10/03/2016
Lockheed Martin Corporation
DLA MARITIME PUGET SOUND, BREMERTON, WA
408
PO 9596
 
PLUG, END SEAL,, ELECTRICAL CONNECTOR
FFP
Strategic Review
Open
05/20/2016
12/07/2016
Lockheed Martin Corporation
DLA LAND AND MARITIME, ACTIVE DEVICES DIVISION, OH



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
409
SECHQ114D0037
 
SEC WIDE CONTRACTOR LEGAL SUPPORT CONTRACT
HYBRID
Strategic Review
Open
09/26/2014
09/26/2019
Lockheed Martin Corporation
SECURITIES AND EXCHANGE COMMISSION, VA
410
SP4701-12-D-0006
 
DCPDS
IDIQ
Strategic Review
Open
03/29/2012
03/28/2020
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
411
SP4701-12-D-0006
103
WEB SERVICES SOA POPULATION
FFP
Strategic Review
Open
07/22/2015
08/21/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
412
SP4701-12-D-0006
105
MY BIZ+ EXPANSION REQUIREMENTS
FFP
Strategic Review
Open
08/27/2015
08/26/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
413
SP4701-12-D-0006
106
CYBERSECURITY ENHANCEMENT REQUIREMENTS
FFP
Strategic Review
Open
08/27/2015
08/26/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
414
SP4701-12-D-0006
107
USA STAFFING WEB SERVICES INTERCONNECTION
FFP
Strategic Review
Open
09/03/2015
09/02/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
415
SP4701-12-D-0006
108
CMTS & IRCMS HOSTING
FFP
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
416
SP4701-12-D-0006
109
HOSTING NAVY UNIQUE
FFP
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
417
SP4701-12-D-0006
110
HOSTING NAVY CORE
FFP
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
418
SP4701-12-D-0006
111
HOSTING AF CORE
FFP
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
419
SP4701-12-D-0006
112
HOSTING ARMY UNIQUE
FFP
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
420
SP4701-12-D-0006
113
HOSTING BBG
FFP
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
421
SP4701-12-D-0006
115
HOSTING ASARS SYSTEMS
FFP
Strategic Review
Open
11/17/2015
11/16/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
422
SP4701-12-D-0006
116
HOSTING DIUCS SYSTEMS
FFP
Strategic Review
Open
12/15/2015
12/14/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
423
SP4701-12-D-0006
120
DCPDS CLIN 3017 HOSTING EPAT SYSTEMS
FFP
Strategic Review
Open
02/17/2016
02/16/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
424
SP4701-12-D-0006
121
DCPDS CLIN 3015 HOSTING ARMY CORE
FFP
Strategic Review
Open
03/29/2016
03/28/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
425
SP4701-12-D-0006
122
DCPDS CLIN 3004 HOSTING DFAS
FFP
Strategic Review
Open
03/29/2016
03/28/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
426
SP4701-12-D-0006
123
DCPDS CLIN 3006 HOSTING NG
FFP
Strategic Review
Open
03/29/2016
03/28/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
427
SP4701-12-D-0006
124
DCPDS CLIN 3005 HOSTING DLA
FFP
Strategic Review
Open
03/29/2016
03/28/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
428
SP4701-12-D-0006
125
DCPDS CLIN 3020 HOSTING DCAT SYSTEMS
FFP
Strategic Review
Open
04/06/2016
04/05/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
429
SP4701-12-D-0006
126
DCPDS CLIN 3008 FUTURE POTENTIAL DEVELOPMENT
FFP
Strategic Review
Open
04/19/2016
04/18/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
430
SP4701-12-D-0006
127
DCPDS CLIN 3008 FUTURE POTENTIAL DEVELOPMENT - OPA
FFP
Strategic Review
Open
05/10/2016
05/09/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
431
SP4701-12-D-0006
128
DCPDS CLIN 3008 FUTURE POTENTIAL DEVELOPMENT - NG
FFP
Strategic Review
Open
05/11/2016
05/10/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
432
SP4701-12-D-0006
129
DCPDS CLIN 3008 FUTURE POTENTIAL DEVELOP - UNIQUE
FFP
Strategic Review
Open
05/18/2016
05/17/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
433
SP4701-12-D-0006
130
CLIN 3008 FUTURE POTENTIAL DEVELOP- AFT STAGING SE
HYBRID
Strategic Review
Open
05/25/2016
11/24/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
434
SP4701-12-D-0006
131
CLIN 3008 FUTURE POTENTIAL DEVELOP AF UNIQUE DCPDS
FFP
Strategic Review
Open
07/12/2016
01/11/2017
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
435
SP4701-12-D-0006
132
OPS SUSTAINMENT MAINT. & HOSTING ENTERPRISE
HYBRID
Strategic Review
Open
06/29/2016
09/28/2016
Lockheed Martin Services, Inc.
DEFENSE LOGISTICS AGENCY (DLA)
436
SPE4A6-16-M-D938
 
CABLE ASSEMBLY,SPECIAL PUROPOSE, ELECTRICAL
FFP
Strategic Review
Open
06/08/2016
03/02/2017
Lockheed Martin Corporation
DEFENSE LOGISTICS AGENCY (DLA), RICHMOND, VA
437
SPE4A6-16-M-E919
 
JUNCTION BOX
FFP
Strategic Review
Open
06/07/2016
11/28/2016
Lockheed Martin Corporation
DEFENSE LOGISTICS AGENCY (DLA), RICHMOND, VA
438
SPE5EK-16-M-1583
 
PENETRATOR ASSEMBLY
FFP
Strategic Review
Open
07/11/2016
06/07/2017
Lockheed Martin Corporation
DLA LAND AND MARITIME, ACTIVE DEVICES DIVISION, OH
439
SPE7M0-16-M-3628
 
PENETRATOR ASSEMBLY
FFP
Strategic Review
Open
06/30/2016
02/28/2017
Lockheed Martin Corporation
DLA LAND AND MARITIME, ACTIVE DEVICES DIVISION, OH
440
SPE7M0-16-M-3744
 
PENETRATOR ASSEMBLY
FFP
Strategic Review
Open
07/11/2016
03/13/2017
Lockheed Martin Corporation
DLA LAND AND MARITIME, ACTIVE DEVICES DIVISION, OH
441
SPE7M0-16-M-3851
 
MBTA CABLE
FFP
Strategic Review
Open
07/15/2016
01/17/2017
Lockheed Martin Corporation
DLA LAND AND MARITIME, ACTIVE DEVICES DIVISION, OH
442
SPE7M5-16-M-6537
 
PLUG, END SEAL,, ELECTRICAL CONNECTOR
FFP
Strategic Review
Open
04/21/2016
09/22/2016
Lockheed Martin Corporation
DLA LAND AND MARITIME, ACTIVE DEVICES DIVISION, OH
443
SPE7M9-16-M-1510
 
REFERENCE CELL
FFP
Strategic Review
Open
02/18/2016
09/19/2016
Lockheed Martin Corporation
DLA LAND AND MARITIME, ACTIVE DEVICES DIVISION, OH
444
SPMYM4-16-M-0178
 
MOLDED PIN INSERT ASSEMBLY
FFP
Strategic Review
Open
01/14/2016
08/17/2016
Lockheed Martin Corporation
DLA PEARL HARBOR NAVAL SHIPYARD & IMF, HI
445
SPRMM1-16-C-WA26
 
DLA MARITIME- MECHANICSBURG
FFP
Strategic Review
Open
11/15/2015
12/06/2016
Lockheed Martin Corporation
SPRMM1 DLA MECHANICSBURG
446
SPRMM1-16-C-WA69
 
DLA MARITIME- MECHANICSBURG
FFP
Strategic Review
Open
04/25/2016
05/10/2017
Lockheed Martin Corporation
SPRMM1 DLA MECHANICSBURG



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
447
SPRMM1-16-P-WE12
 
DATA SERVER 1U
FFP
Strategic Review
Open
03/23/2016
09/06/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
448
SPRMM1-16-P-WE37
 
SERVER DDS
FFP
Strategic Review
Open
04/04/2016
10/17/2016
Lockheed Martin Services, Inc.
SPRMM1 DLA MECHANICSBURG
449
SS00-10-60108
 
ITSSC (BASE, OY1 & OY2)
TAM
Strategic Review
Open
09/13/2010
09/28/2017
Lockheed Martin Corporation
SOCIAL SECURITY ADMINISTRATION, MD
450
SS00-10-60108
11
DCPS AGILE AND USER EXPERIENCE
TAM
Strategic Review
Open
08/17/2015
08/16/2017
Lockheed Martin Corporation
SOCIAL SECURITY ADMINISTRATION, MD
451
SS00-10-60108
12
ITSSC - OY5
HYBRID
Strategic Review
Open
09/29/2015
09/28/2016
Lockheed Martin Corporation
SOCIAL SECURITY ADMINISTRATION, MD
452
SS00-10-60108
13
ITSSC OY5 - ADDITIONAL FUNDING
TAM
Strategic Review
Open
10/07/2015
09/28/2016
Lockheed Martin Corporation
SOCIAL SECURITY ADMINISTRATION, MD
453
SS00-10-60108
14
DCPS COLLABORATIVE AGILE DEVELOPMENT
FFP
Strategic Review
Open
03/01/2016
09/28/2016
Lockheed Martin Corporation
SOCIAL SECURITY ADMINISTRATION, MD
454
SS00-10-60108
15
DELL SERVICES SUPPORT
FFP
Strategic Review
Open
05/06/2016
05/05/2017
Lockheed Martin Corporation
SOCIAL SECURITY ADMINISTRATION, MD
455
SS00-11-60002
 
DCPS IDIQ
IDIQ
Strategic Review
Open
12/21/2010
12/20/2016
Lockheed Martin Corporation
SOCIAL SECURITY ADMINISTRATION, MD
456
TM-HQ-14-C-0008
 
US MINT - ITSS
HYBRID
Strategic Review
Open
02/01/2014
09/30/2016
Lockheed Martin Corporation
USMINT HQR, WASHINGTON, DC
457
TM-HQ-14-C-0008
1601
US MINT - ITSS TASK ORDER - DGI 2
HYBRID
Strategic Review
Open
05/02/2016
09/30/2016
Lockheed Martin Corporation
USMINT HQR, WASHINGTON, DC
458
TM-HQ-16-C-0011
 
US MINT -CLOUD HOSTING SERVICES FOR NON-COMMERCE S
HYBRID
Strategic Review
Open
02/01/2016
09/30/2016
Lockheed Martin Corporation
USMINT HQR, WASHINGTON, DC
459
W15P7T-06-D-E405
59
PTDS O&S SUPPORT
HYBRID
Strategic Review
Open
09/17/2013
09/16/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-ABERDEEN PROVING GROUND, MD
460
W15P7T-06-D-E405
60
C4ISR SYSTEMS TRAINING SUPPORT
HYBRID
Strategic Review
Open
09/27/2013
03/26/2017
Lockheed Martin Integrated Systems, Inc.
ARMY-ABERDEEN PROVING GROUND, MD
461
W15P7T-10-D-D414
 
RAPID RESPONSE THIRD GENERATION (R23G)
IDIQ
Strategic Review
Open
07/29/2010
10/28/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-CECOM FT MONMOUTH, NJ
462
W15P7T-10-D-D414
3
ARL-M
HYBRID
Strategic Review
Open
09/13/2013
09/12/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-ABERDEEN PROVING GROUND, MD
463
W15P7T-10-D-D414
KZ02
SS AISR OPERATIONS & SUSTAINMENT & CONTRACTOR LOGI
HYBRID
Strategic Review
Open
03/31/2016
05/11/2019
Lockheed Martin Integrated Systems, Inc.
ARMY-CECOM FT MONMOUTH, NJ
464
W15P7T-13-D-0010
 
GTACS
IDIQ
Strategic Review
Open
10/31/2012
10/30/2017
Lockheed Martin Integrated Systems, Inc.
ARMY-ABERDEEN PROVING GROUND, MD
465
W15P7T-13-D-0010
KZ01
RETROFIT OF 19 AN/TPQ-
FFP
Strategic Review
Open
07/27/2015
07/30/2018
Lockheed Martin Integrated Systems, Inc.
ARMY-ABERDEEN PROVING GROUND, MD



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
466
W31P4Q-10-C-0240
 
GETS-1000 FMS INTERNATIONAL
FFP
Strategic Review
Open
06/29/2010
12/31/2016
Lockheed Martin Services, Inc.
ARMY-AVIATION & MISSILE CMD, ARSENAL AL
467
W31P4Q-11-C-0206
 
US & FMS GETS TECHNICAL SUPPORT
CPFF
Strategic Review
Open
03/14/2014
12/31/2016
Lockheed Martin Services, Inc.
ARMY-AV & MISSILE CMD REDSTONE ARSNL AL
468
W31P4Q-15-C-0044
 
FIELD MAINT & LOGISTICAL SPT GETS-1000 2015-2019
HYBRID
Strategic Review
Open
12/12/2014
11/11/2016
Lockheed Martin Corporation
ARMY-AV & MISSILE CMD REDSTONE ARSNL AL
469
W31P4Q-15-C-0099
 
GETS-1000 ESM AND FMS
HYBRID
Strategic Review
Open
07/01/2015
09/11/2017
Lockheed Martin Corporation
ARMY-AV & MISSILE CMD REDSTONE ARSNL AL
470
W52P1J-12-G-0030
 
EAGLE BOA
FFP
Strategic Review
Open
09/28/2012
09/28/2017
LOCKHEED MARTIN CORPORATION
ROCK ISLAND CONTRACTING CENTER, ROCK ISLAND, IL
471
W56HZV-15-D-ER10
 
TACOM S3 EQUIPMENT RELATED SERVICES
IDIQ
Strategic Review
Open
04/01/2015
03/31/2020
Lockheed Martin Corporation
U.S. ARMY CONTRACTING COMMAND, WARREN, MI
472
W81XWH-08-D-0039
 
TRICARE EVAL., ANALYSIS, & MGMT SUPPORT (TEAMS)
IDIQ
Strategic Review
Open
02/01/2008
01/31/2018
Lockheed Martin Services, Inc.
USA MED RESEARCH ACQ ACTIV,FT DETRICK,MD
473
W81XWH-08-D-0039
14
TEAMS AURORA SUPPORT SERVICES
HYBRID
Strategic Review
Open
10/01/2011
09/30/2016
Lockheed Martin Services, Inc.
USA MED RESEARCH ACQ ACTIV,FT DETRICK,MD
474
W81XWH-08-D-0039
15
TEAMS CONTRACT RESOURCE MANAGEMENT (CRM)
HYBRID
Strategic Review
Open
06/12/2013
06/11/2018
Lockheed Martin Services, Inc.
USA MED RESEARCH ACQ ACTIV,FT DETRICK,MD
475
W81XWH-08-D-0039
17
BASELINE SUPPORT OF DHA ANALYTICS DIVISION
HYBRID
Strategic Review
Open
03/01/2015
02/04/2018
Lockheed Martin Services, Inc.
USA MED RESEARCH ACQ ACTIV,FT DETRICK,MD
476
W81XWH-08-D-0039
18
TEAMS PGRM MGMT SUPP SVCS (TAD 1 MONTH BRIDGE)
HYBRID
Strategic Review
Open
07/16/2016
08/15/2016
Lockheed Martin Services, Inc.
USA MED RESEARCH ACQ ACTIV,FT DETRICK,MD
477
W900KK-15-D-0001
 
TEST INSTRUMENTATION ENTERPRISE DEVELOPMENT TIEDS
IDIQ
Strategic Review
Open
10/01/2014
09/30/2019
Lockheed Martin Corporation
U.S. ARMY PEO STRI ACQUISTION CENTER, ORLANDO, FL
478
W900KK-15-D-0001
3
NUCLEAR EFFECTS TEST CAPABILITY MODERNIZATION
HYBRID
Strategic Review
Open
04/01/2015
09/30/2017
Lockheed Martin Corporation
U.S. ARMY PEO STRI ACQUISTION CENTER, ORLANDO, FL
479
W900KK-15-D-0001
4
LINAC
CPFF
Strategic Review
Open
11/03/2015
03/03/2017
Lockheed Martin Corporation
U.S. ARMY PEO STRI ACQUISTION CENTER, ORLANDO, FL
480
W900KK-15-D-0001
5
PULSED NEUTRON
CPFF
Strategic Review
Open
01/28/2016
01/27/2017
Lockheed Martin Corporation
U.S. ARMY PEO STRI ACQUISTION CENTER, ORLANDO, FL



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
481
W900KK-15-D-0001
6
ILTE SYSTEMS ENGINEERING SUPPORT
CPFF
Strategic Review
Open
12/18/2015
09/30/2019
Lockheed Martin Corporation
U.S. ARMY PEO STRI ACQUISTION CENTER, ORLANDO, FL
482
W900KK-15-D-0001
7
PROGRAM & PROJECT MANAGER SUPPORT, ITSS
CPFF
Strategic Review
Open
12/18/2015
09/30/2019
Lockheed Martin Corporation
U.S. ARMY PEO STRI ACQUISTION CENTER, ORLANDO, FL
483
W9113M-07-D-0006
 
CNTPO
IDIQ
Strategic Review
Open
08/24/2007
12/31/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-CECOM FT MONMOUTH, NJ
484
W9113M-07-D-0006
32
MOD ANAAC/MOI-CN AVN SQ
HYBRID
Strategic Review
Open
09/30/2009
12/31/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
485
W9113M-07-D-0006
49
EUCOM ANALYTIC SUPPORT
HYBRID
Strategic Review
Open
09/30/2010
08/25/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
486
W9113M-07-D-0006
65
CN CONSULTING
HYBRID
Strategic Review
Open
09/30/2011
09/28/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
487
W9113M-07-D-0006
82
COLOMBIAN COUNTER-NARCOTICS STRATEGIC COMMUNICATIO
HYBRID
Strategic Review
Open
12/13/2013
11/30/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
488
W9113M-07-D-0006
83
PAKISTAN COUNTER-NARCOTICS (CN) STRATEGIC COMMUNIC
HYBRID
Strategic Review
Open
02/01/2014
11/30/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
489
W9113M-07-D-0006
92
USNORTHCOM DIGITAL CLASSROOM EQUIPMENT
HYBRID
Strategic Review
Open
09/25/2015
09/23/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
490
W9113M-07-D-0006
93
US CENTCOM INTERAGENCY COUNTER THREAT FINANCE
HYBRID
Strategic Review
Open
09/18/2015
09/16/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
491
W9113M-07-D-0006
94
TORP 0430 SMW SPECIAL OPERATIONS GROUP
HYBRID
Strategic Review
Open
09/29/2015
09/27/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
492
W9113M-07-D-0006
95
CENTCOM -PAKISTAN, MULTI-AGENCY EQUIPMENT PURCHASE
HYBRID
Strategic Review
Open
09/30/2015
09/28/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
493
W9113M-15-C-0003
 
MENTOR-PROTEGE PROGRAM (MPP) BTWN LM AND TIME SYS.
FFP
Strategic Review
Open
09/11/2015
09/10/2016
Lockheed Martin Corporation
ARMY-SPACE & MISSILE DEFENSE COMMAND, HUNTSVILLE
494
W911SE-07-D-0039
BR01
BAMA (BLUEGRASS ARMY MAINTENANCE ACTIVITY)
HYBRID
Strategic Review
Open
10/01/2012
09/28/2016
Lockheed Martin Integrated Systems, Inc.
U.S. ARMY CONTRACTING COMMAND, WARREN, MI



 

--------------------------------------------------------------------------------







 
Contract Number
DO
Contract Title
Contract / IWTA Contract Type
Contracts Migration Realignment Mapping (Prime Contractor of Contract and Task
Orders)
Status
Contract Period of Performance Start
Contract Period of Performance End
Legal Entity per Cage Code
(Performing Company)
Customer
495
W911W4-16-C-0002
 
ITRSS BRIDGE
HYBRID
Strategic Review
Open
01/01/2016
09/28/2016
Lockheed Martin Services, Inc.
ARMY-FT BELVOIR, VA
496
W91QUZ-06-D-0017
 
ARMY ITES FUNCTIONAL AREA 2S
IDIQ
Strategic Review
Open
12/20/2006
04/13/2018
Lockheed Martin Integrated Systems, Inc.
ARMY CONTRACTING AGENCY ITEC
497
W91QUZ-06-D-0017
10
RADIO FREQUENCY IN-TRANS VISIBILITY II
HYBRID
Strategic Review
Open
08/11/2011
11/10/2016
Lockheed Martin Integrated Systems, Inc.
ARMY-US ARMY CECOM ACQ CTR ALEXANDRIA VA
498
W91QUZ-06-D-0017
2A11
DEPLOYED DIGITAL TRAINING CAMPUS (DDTC)
HYBRID
Strategic Review
Open
02/01/2012
01/31/2017
Lockheed Martin Integrated Systems, Inc.
MICC CENTER FORT EUSTIS, FORT EUSTIS, VA
499
W91QUZ-06-D-0017
2A12
DEPLOYED DIGITAL TRAINING CAMPUS (DDTC)
HYBRID
Strategic Review
Open
03/16/2016
04/15/2020
Lockheed Martin Integrated Systems, Inc.
MICC CENTER FORT EUSTIS, FORT EUSTIS, VA
500
W91QUZ-06-D-0017
DC01
USACE DETROIT DIST -LEASED MULTI-FUNCTION DEVICES
FFP
Strategic Review
Open
07/01/2013
06/30/2018
Lockheed Martin Integrated Systems, Inc.
ARMY-US ARMY CORPS OF ENG, MILLINGTON TN
501
W91QUZ-12-D-0001
 
ARMY PRIVATE CLOUD 2 (APC2)
IDIQ
Strategic Review
Open
04/02/2012
12/29/2016
Lockheed Martin Corporation
ARMY CONTRACTING COMMAND NCR, ALEXANDRIA, VA





 

--------------------------------------------------------------------------------






EXHIBIT B


GOVERNMENT BIDS2 




[SEE ATTACHED]




































































2 To the extent that any Bid identified in the following list is owned by a
Spinco Subsidiary as of the date of this Agreement, such Bid shall be deemed
excluded from this Exhibit B without need for formal amendment to this Agreement
(it being understood that any such excluded Bids shall remain owned by the
applicable Spinco Subsidiary and shall not be subject to the terms and
conditions of this Agreement).


 

--------------------------------------------------------------------------------






Opportunity Name
LOB/Pgm Area
IS&GS Value ($M)
Award*
Final RFP
Opp Type
Bid Role
Re-Compete
Status
Prop Delivery (Actual)
Customer
Parent IDIQ Vehicle
(QTC) VBA Medical Disability Examinations - East, Central and National
Civil - Health and Life Sciences Solutions
963.00
3/25/2016
9/25/2015
Reg
Prime
 
Protest
11/4/2015
US Department of Veterans Affairs (DoVA)
 
DHS USCIS SPEDI
Civil - IT & Security Solutions
300.00
7/29/2016
4/30/2015
Reg
Prime
 
Protest
6/22/2015
DHS US Citizenship and Immigration Services (USCIS)
 
DCIS S1P2 Engineering Support
Civil - Transportation & Financial Solutions
1.00
7/30/2016
1/27/2016
IDIQ
Prime
 
Post Proposal
2/10/2016
Harris Information Technology (IT) Services
 
Nat'l Energy & Tech. Lab (NETL) Research & Eng. Svcs.
Civil - Energy Solutions
500.00
8/10/2016
8/12/2015
Reg
Prime
 
Post Proposal
9/30/2015
US Department of Energy (DOE)
 
Multi-Intelligence Analytical and Collection Support Services
D&IS - Analysis & Mission Solutions
91.00
8/12/2016
10/1/2015
IDIQ
Prime
 
Post Proposal
12/22/2015
National Geospatial-Intelligence Agency (NGA)
 
IRS Modernized e-File O&M
Civil - Transportation & Financial Solutions
50.00
8/12/2016
6/8/2016
TO
Prime
 
Post Proposal
7/7/2016
Treasury Internal Revenue Service (IRS)
IRS TIPSS-4 Total Info Processing Support Services IDIQ
TIPSS 4 IRS Accounts Management Services (AMS)
Civil - Transportation & Financial Solutions
20.00
8/12/2016
6/14/2016
TO
Prime
 
Post Proposal
7/7/2016
Treasury Internal Revenue Service (IRS)
IRS TIPSS-4 Total Info Processing Support Services IDIQ
Fort Hood (D) Fielding & Training
Tech Services - C5I
50.00
8/15/2016
12/16/2015
TO
Prime
 
Post Proposal
1/19/2016
US Department of the Army (USA)
CECOM Rapid Response 3rd Generation Vehicle
DIA E-SITE - Enterprise Infrastructure Engineering and Operations Services
D&IS - Analysis & Mission Solutions
372.00
8/15/2016
3/29/2016
TO
Prime
R
Post Proposal
4/26/2016
DoD OSD Defense Intelligence Agency (DIA)
DIA E-SITE, Enhanced Solutions for the IT Enterprise
(LM) (CIMS) Application Hosting for ITSO
Civil - Health and Life Sciences Solutions
83.41
8/15/2016
5/10/2016
TO
Prime
 
Post Proposal
6/3/2016
HHS CDC OCOO OCIO Information Technology Services Office (ITSO)
CDC CIMS - IT Infrastructure Domain
(LM) DHA Aurora Shared Support Services Recompete
Civil - Health and Life Sciences Solutions
10.00
8/15/2016
5/6/2016
Reg
Prime
R
Post Proposal
6/3/2016
DoD OSD USD P&R AS HA TMA Acquisition Management and Support (A&MS) Directorate
 
(LM) FDA Regulatory Business Information Services
Civil - Health and Life Sciences Solutions
0.00
8/15/2016
5/31/2016
IDIQ
Prime
 
Post Proposal
6/29/2016
HHS Food & Drug Administration (FDA)
 
(LM) FDA Scientific Computing Support
Civil - Health and Life Sciences Solutions
50.00
8/15/2016
5/31/2016
 
Prime
 
Post Proposal
 
FDA
 
(LM) SSA Anti-Fraud Enterprise Solution
Civil - Health and Life Sciences Solutions
22.00
8/15/2016
4/6/2016
Reg
Prime
 
Post Proposal
5/19/2016
US Social Security Administration (SSA)
 
(SMS) (T4) ICMHS Full Service Shipping - Additional Sites
Civil - Health and Life Sciences Solutions
8.00
8/15/2016
6/8/2016
 
Prime
 
Post Proposal
7/21/2016
DoVA Veterans Benefits Administration
 



 

--------------------------------------------------------------------------------







Opportunity Name
LOB/Pgm Area
IS&GS Value ($M)
Award*
Final RFP
Opp Type
Bid Role
Re-Compete
Status
Prop Delivery (Actual)
Customer
Parent IDIQ Vehicle
CFTC E-Law Investigative and Litigation Services Support
Civil - IT & Security Solutions
20.00
8/15/2016
2/3/2015
IDIQ
Prime
R
Post Proposal
3/9/2015
Commodity Futures Trading Commission (CFTC)
 
DIA SITE Mentor Protege Program
D&IS - Analysis & Mission Solutions
1.00
8/15/2016
8/7/2015
Reg
Prime
 
Post Proposal
8/28/2015
DoD OSD Defense Intelligence Agency (DIA)
 
NNSA Nevada National Security Site Management & Operations
Civil - Energy Solutions
4800.00
8/15/2016
11/5/2015
Reg
Prime
 
Post Proposal
12/21/2015
DOE National Nuclear Security Administration (NNSA)
 
DOJ FBI Triple S STOR 133 FBI IDAM
Civil - IT & Security Solutions
6.50
8/19/2016
6/20/2016
TO
Prime
 
Post Proposal
7/18/2016
DoJ FBI Chief Information Office
DOJ FBI Information Technology Supplies and Support Services (Triple S)
HQ AMC A4 (LogNet) Re-Compete
D&IS - Enterprise IT Solutions
40.00
8/21/2016
1/21/2016
Reg
Prime
R
Post Proposal
2/22/2016
US Department of the Air Force (USAF)
 
UAS Airport Notification
Civil - Transportation & Financial Solutions
2.30
8/26/2016
 
Reg
Prime
 
Post Proposal
3/30/2016
DOT FAA Air Traffic Organization (ATO)
 
DHS Next Generation (NextGen) SOC
Civil - IT & Security Solutions
350.00
8/26/2016
4/1/2016
Reg
Prime
 
Post Proposal
5/17/2016
DHS Directorate for Management
 
DOT FAA Security Operations Center
Civil - IT & Security Solutions
57.00
8/26/2016
4/8/2016
Reg
Prime
 
Post Proposal
5/20/2016
DOT FAA OFM CIO IT Shared Services Organization
 
HUD Enterprise Architecture & Transformation - HEAT (HITS Re-compete)
Civil - IT & Security Solutions
310.00
8/26/2016
2/12/2016
Reg
Prime
R
Post Proposal
3/3/2016
US Department of Housing and Urban Development (HUD)
 
SOCAF - OY2 Re-propose
D&IS - Enterprise IT Solutions
2.70
8/31/2016
6/7/2016
Reg
Prime
 
Proposal
 
DoD OSD US Special Operations Command (USSOCOM)
 
USTRANSCOM Information Technology Service Management (ITSM)
D&IS - Enterprise IT Solutions
100.00
8/31/2016
3/11/2016
Reg
Prime
 
Post Proposal
4/20/2016
DoD OSD US Transportation Command (USTRANSCOM)
 
(SMS) (T4) Sustainment of the Benefits Delivery Network (BDN) Chapter 35
Benefits Application Recompete 2016
Civil - Health and Life Sciences Solutions
1.50
8/31/2016
7/11/2016
 
Prime
 
Post Proposal
7/19/2016
Veterans Affairs Office of Product Development
 
Engr & Project/Program Mgmt Supt for Joint Staff J6 C4/Cyber
Tech Services - NR&I
25.00
8/31/2016
11/18/2015
IDIQ
Prime
R
Post Proposal
12/16/2015
DoD OSD JCS Command, Control, Communications & Computer Sys Directorate (J6)
 
SOCOM Tactical Airborne Multi-Sensor Platforms (STAMP)
Tech Services - AS&O
250.00
8/31/2016
2/4/2016
Reg
Prime
 
Post Proposal
3/11/2016
DoD OSD US Special Operations Command (USSOCOM)
 
INSCOM GI - G3 Training Task Order (ITRSS)
D&IS - Analysis & Mission Solutions
87.60
9/1/2016
12/9/2015
TO
Prime
R
Post Proposal
1/21/2016
USA Intelligence and Security Command (INSCOM)
INSCOM Global Intelligence IDIQ
DOJ JMD Tech Refresh
Civil - IT & Security Solutions
16.00
9/1/2016
11/13/2015
IDIQ
Prime
 
Post Proposal
1/8/2016
DoJ Justice Management Division (JMD)
 
EPA NSCEP
Civil - Energy Solutions
6.53
9/1/2016
7/1/2016
 
Prime
2/15/2016
Post Proposal
 
EPA
 



 

--------------------------------------------------------------------------------







Opportunity Name
LOB/Pgm Area
IS&GS Value ($M)
Award*
Final RFP
Opp Type
Bid Role
Re-Compete
Status
Prop Delivery (Actual)
Customer
Parent IDIQ Vehicle
Navy Financial Improvement and Audit Readiness (FIAR)
Tech Services - NR&I
10.00
9/1/2016
7/30/2015
IDIQ
Prime
 
Post Proposal
 
US Department of the Navy (USN)
 
Personnel Futures: Recruitment & Hiring (R&H)
Civil - Exploration & Mission Support
260.00
9/12/2016
3/9/2016
Reg
Prime
 
Post Proposal
4/17/2016
DHS TSA Office of Security Capabilities (OSC)
 
(LM) (OPHPR) CDC Emergency Operations Logistics Support
Civil - Health and Life Sciences Solutions
0.96
9/14/2016
7/18/2016
TO
Prime
 
Proposal
8/10/2016
HHS CDC OPHPR Emergency Operations Division (EOD)
CDC OPHPR BPA Technical Support Services - Recompete
DLA JETS
D&IS - Enterprise IT Solutions
250.00
9/15/2016
7/10/2015
IDIQ
Prime
 
Post Proposal
9/8/2015
DoD OSD ATL L&MR DLA Information Operations (J6)
 
DIA E-SITE - Enterprise Cyber Network Defense
D&IS - Analysis & Mission Solutions
154.90
9/15/2016
6/15/2016
TO
Prime
 
Post Proposal
7/12/2016
DoD OSD Defense Intelligence Agency (DIA)
DIA E-SITE, Enhanced Solutions for the IT Enterprise
NGTS HPCMP Recompete (HITS)
D&IS - Enterprise IT Solutions
548.00
9/15/2016
12/5/2013
Reg
Prime
R
Post Proposal
1/27/2014
DoD OSD ATL ASRE RD TO High-Performance Computing Modernization Program Office
(HPCMPO)
 
Bettis & KAPL Labs
Tech Services - NR&I
5.00
9/15/2016
7/8/2016
Reg
Prime
 
Proposal
8/2/2016
Commercial - Domestic
 
(LM) Public Health Semantic Tracker (PHST) Integration
Civil - Health and Life Sciences Solutions
0.11
9/29/2016
7/7/2016
 
Prime
 
Post Proposal
 
CDC
 
(LM) CDC OPHPR Shared Services Portal
Civil - Health and Life Sciences Solutions
0.71
9/29/2016
8/3/2016
TO
Prime
 
Proposal
8/15/2016
 
 
(SMS) (CIO-SP3) Enterprise Cloud Services for IT Infrastructure Modernization
Civil - Health and Life Sciences Solutions
85.00
9/30/2016
7/11/2016
 
Prime
 
Post Proposal
7/29/2016
DoVA Veterans Benefits Administration
Chief Information Officer - Solutions & Partners 3 (CIO-SP3)
MOCKINGJAY (Sunset II)
Tech Services - NR&I
1.60
9/30/2016
3/29/2016
Reg
Prime
R
Post Proposal
5/6/2016
Classified
 
Radio Frequency - In Transit Visibility III
D&IS - Enterprise IT Solutions
45.00
9/30/2016
5/10/2016
TO
Prime
R
Post Proposal
6/8/2016
US Department of the Army (USA)
Information Technology Enterprise Solutions 2 - Services
DHS TSA SST 3.0 RFP#7-TWE023
Civil - Exploration & Mission Support
4.50
9/30/2016
7/18/2016
TO
Prime
 
Proposal
8/16/2016
DHS Transportation Security Administration (TSA)
DHS TSA SST 3.0 Recompete (was SST 900)
DoD Program and Systems Support (PASS) IDIQ
Tech Services - NR&I
120.00
10/1/2016
9/22/2014
IDIQ
Prime
R
Post Proposal
11/21/2014
USN Naval Air Systems Command (NAVAIR)
 
DOL IT Engineering Services
Civil - Energy Solutions
50
10/1/2016
1/17/2016
 
Prime
2/15/2016
Post Proposal
2/15/2016
DOL
 
NCR GLINDA
Civil - Energy Solutions
120
10/1/2016
4/7/2016
 
Prime
5/30/2016
Post Proposal
5/30/2016
NRC
 



 

--------------------------------------------------------------------------------







Opportunity Name
LOB/Pgm Area
IS&GS Value ($M)
Award*
Final RFP
Opp Type
Bid Role
Re-Compete
Status
Prop Delivery (Actual)
Customer
Parent IDIQ Vehicle
ENCORE III
D&IS - Enterprise IT Solutions
200.00
10/14/2016
3/2/2016
IDIQ
Prime
R
Post Proposal
4/22/2016
DoD OSD CIO DISA PLD Defense Information Technology Contracting Organization
(DITCO)
 
World Wide Systems Field Software Support
Tech Services - C5I
168.00
10/16/2016
2/24/2016
TO
Prime
 
Post Proposal
3/23/2016
US Department of the Army (USA)
Software and System Engineering Next Generation IDIQ (Army)
ISSC II Recompete
Tech Services - NR&I
171.00
10/19/2016
6/13/2016
Reg
Prime
R
Proposal
7/28/2016
Classified
 
GSA Schedule 36 Update Pricing
Civil - IT & Security Solutions
6.50
10/22/2016
9/1/2015
Reg
Prime
 
Proposal
 
US General Services Administration (GSA)
 
Personnel Futures: Personnel Payroll and Benefits (PP&B)
Civil - Exploration & Mission Support
160.00
10/28/2016
3/4/2016
Reg
Prime
 
Post Proposal
4/12/2016
DHS Transportation Security Administration (TSA)
 
RS3 Responsive Strategic Sourcing for Services
Tech Services - C5I
500.00
10/28/2016
3/25/2015
IDIQ
Prime
R
Post Proposal
 
US Department of the Army (USA)
 
CFPB Consumer Response Contact Center Support Services
Civil - IT & Security Solutions
60.00
10/28/2016
7/15/2016
Reg
Prime
 
Proposal
8/19/2016
Consumer Financial Protection Bureau (CFPB)
 
JSP Defensive Cyber Operations Internal Defense Measures
D&IS - Enterprise IT Solutions
110.00
11/1/2016
5/19/2016
TO
Prime
 
Post Proposal
7/6/2016
DoD OSD CIO DISA Joint Service Provider (JSP)
Chief Information Officer - Solutions & Partners 3 (CIO-SP3)
ERAM S1P2 Full Service
Civil - Transportation & Financial Solutions
215.20
11/1/2016
6/30/2016
Reg
Prime
 
Post Proposal
 
DOT FAA Air Traffic Organization (ATO)
 
DOL OCIO Integration Engineering Support
Civil - Energy Solutions
130.00
11/28/2016
1/7/2016
IDIQ
Prime
 
Post Proposal
2/11/2016
US Department of Labor (DoL)
 
DISA GSM-O TO33 Maintenance Year 5 - 2017
D&IS - Enterprise IT Solutions
99.00
11/30/2016
6/24/2016
TO
Prime
 
Post-Proposal
7/15/2016
DoD OSD CIO DISA PLD DITCO-Scott (PL8)
DISA GSM-O IDIQ Vehicle
OPMAS-E
Tech Services - C5I
101.00
12/1/2016
6/24/2016
Reg
Prime
 
Proposal
7/29/2016
US Department of the Army (USA)
 
DOL Operations & Maintenance Support Services
Civil - Energy Solutions
30.00
12/8/2016
7/25/2016
Reg
Prime
R
Proposal
8/9/2016
Department of Labor (DOL) Office of the Assistant Secretary and Administration
(OASAM) Office of the
Chief Information Officer (OCIO)
 
AllSpark (Transformers)
D&IS - Analysis & Mission Solutions
450.00
12/15/2016
10/20/2015
Reg
Prime
 
Post Proposal
12/17/2015
Classified
 
NOAA AWIPS II
Civil - Exploration & Mission Support
200.00
12/30/2016
8/17/2015
Reg
Prime
 
Post Proposal
10/5/2015
DoC National Oceanic and Atmospheric Administration (NOAA)
 
USSOCOM SITEC II
D&IS - Enterprise IT Solutions
600.00
1/2/2017
6/30/2016
TO
Prime
 
Proposal
8/22/2016
DoD OSD US Special Operations Command (USSOCOM)
GSA Alliant
NASA GSFC Ground Systems Mission Operations
Civil - Exploration & Mission Support
37.50
1/6/2017
3/11/2016
Reg
Prime
 
Post Proposal
4/25/2016
NASA Goddard Space Flight Center
 



 

--------------------------------------------------------------------------------







Opportunity Name
LOB/Pgm Area
IS&GS Value ($M)
Award*
Final RFP
Opp Type
Bid Role
Re-Compete
Status
Prop Delivery (Actual)
Customer
Parent IDIQ Vehicle
(LM) SSA Information Technology Support Services Contract 2016
Civil - Health and Life Sciences Solutions
1400.00
1/27/2017
3/31/2016
IDIQ
Prime
R
Post Proposal
5/10/2016
US Social Security Administration (SSA)
 
Guardian Eagle - D'Arcinoff Group
Civil - IT & Security Solutions
112.90
3/31/2017
5/20/2013
Reg
Prime
 
Post Proposal
7/18/2013
Commercial - Domestic
 
AFSS Extension (12-Month)
Civil - Transportation & Financial Solutions
120.00
9/1/2017
10/9/2015
Reg
Prime
 
Post Proposal
11/6/2015
DOT FAA Air Traffic Organization (ATO)
 
INFORMATION TECHNOLOGY ENTERPRISE SOLUTIONS 3-SERVICES (ITES-3S)
D&IS - Enterprise IT Solutions
500.00
12/22/2017
2/12/2016
IDIQ
Prime
R
Post Proposal
3/28/2016
US Department of the Army (USA)
 
AFSS Extension (FY19 6-Month)
Civil - Transportation & Financial Solutions
60.00
9/3/2018
10/9/2015
Reg
Prime
 
Post Proposal
11/6/2015
DOT FAA Air Traffic Organization (ATO)
 
DTRA Alternate Joint Ops Ctr (AJOC)
D&IS - Enterprise IT Solutions
4.00
8/26/2016
5/24/2016
IDIQ
Prime
 
Post Proposal
6/6/2016
Defense Threat Reduction Agency
 
FAA eFAST I&O Task Order
Civil - Exploration & Mission Support
4.50
8/26/2016
6/24/2016
Reg
 
 
Post-Proposal
7/21/2016
DOT Federal Aviation Administration (FAA)
 





 